


110 HR 670 IH: DRIVE Act
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 670
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Engel (for
			 himself, Mr. Kingston,
			 Mr. Inslee,
			 Mr. Saxton,
			 Ms. Eshoo,
			 Mrs. Bono,
			 Mr. Wynn, Mr. Terry, Ms.
			 Harman, Mr. Rogers of
			 Alabama, Ms. Schakowsky,
			 Mr. Bartlett of Maryland,
			 Mr. Udall of Colorado,
			 Mr. Inglis of South Carolina,
			 Mr. Ross, Mr. Campbell of California,
			 Mr. Weiner,
			 Mr. Gilchrest,
			 Mr. Towns,
			 Mr. Souder,
			 Mr. DeFazio,
			 Mr. Gerlach,
			 Mr. Bishop of New York,
			 Mr. Renzi,
			 Mr. Israel,
			 Mr. Everett,
			 Mr. Hall of New York,
			 Mr. LoBiondo,
			 Ms. Matsui,
			 Mr. McCotter,
			 Mrs. Lowey,
			 Mr. Linder,
			 Mr. Kuhl of New York,
			 Mr. Hinchey,
			 Mr. Westmoreland,
			 Mr. Berman,
			 Mr. Gingrey,
			 Mr. Ackerman,
			 Mr. Andrews,
			 Mr. Arcuri,
			 Ms. Berkley,
			 Mr. Bishop of Georgia,
			 Mr. Cohen,
			 Mr. Cleaver,
			 Ms. Giffords,
			 Mrs. Gillibrand,
			 Mr. Honda,
			 Mr. Kind, Mr. Klein of Florida,
			 Mr. Lipinski,
			 Mr. McNulty,
			 Ms. McCollum of Minnesota,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mrs. Napolitano,
			 Mr. Price of North Carolina,
			 Ms. Schwartz,
			 Mr. Rothman,
			 Mr. Ruppersberger,
			 Mr. Schiff,
			 Mr. Burton of Indiana,
			 Mr. Scott of Georgia,
			 Mr. Platts,
			 Mr. Sherman,
			 Mr. Wexler,
			 Mr. Price of Georgia,
			 Mr. Lincoln Davis of Tennessee, and
			 Mr. Lantos) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Science and Technology,
			 Ways and Means,
			 Transportation and
			 Infrastructure, and Oversight and Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the national security and stability of the
		  United States economy by reducing the dependence of the United States on
		  foreign oil through the use of alternative fuels and new vehicle technologies,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Dependence Reduction through Innovation in Vehicles and
			 Energy Act or the DRIVE Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Title I—OIL SAVINGS ACTION PLAN AND REQUIREMENTS
					Sec. 101. Oil savings target and action plan.
					Sec. 102. Standards and requirements.
					Sec. 103. Evaluation.
					Sec. 104. Review and update of action plan.
					Sec. 105. Baseline and analysis requirements.
					Sec. 106. Review and scoring of Federal actions related to oil
				savings action plan.
					Sec. 107. Federal Government oil usage audit.
					Sec. 108. Nationwide media campaign to decrease oil
				consumption.
					Title II—FUEL EFFICIENT VEHICLES FOR THE 21st CENTURY
					Sec. 201. Tire efficiency program.
					Sec. 202. Reduction of school bus idling.
					Sec. 203. Fuel efficiency for heavy duty trucks.
					Sec. 204. Lightweight materials research and
				development.
					Sec. 205. Hybrid and advanced diesel vehicles.
					Sec. 206. Advanced technology motor vehicles manufacturing
				credit.
					Sec. 207. Consumer incentives to purchase advanced technology
				vehicles.
					Sec. 208. Federal fleet requirements.
					Sec. 209. Tax incentives for private fleets.
					Sec. 210. Reducing incentives to guzzle gas.
					Sec. 211. Fuel Choice for Transportation.
					Sec. 212. Flexible fuel vehicle economy
				calculations.
					Title III—FUEL CHOICES FOR THE 21st CENTURY
					Sec. 301. Fuel Choice action plan.
					Sec. 302. Ethanol action plan.
					Sec. 303. Fuel neutrality for alternative fuel vehicle
				refueling property credit.
					Sec. 304. Alternative fuel vehicle refueling
				property.
					Sec. 305. Use of CAFÉ penalties to build alternative fueling
				infrastructure.
					Sec. 306. Cellulosic biomass fuel.
					Sec. 307. Production incentives for cellulosic
				biofuels.
					Sec. 308. Transit-Oriented Development Corridors.
					Sec. 309. Saving oil by reducing miles-of-travel: Pilot
				projects.
					Sec. 310. Saving oil by reducing vehicle-miles-of-travel:
				Research and development.
					Sec. 311. Biofuels.
					Title IV—Electricity for Transportation
					Sec. 401. Near-term vehicle technology program.
					Sec. 402. Amendments to Alternative Motor Vehicle
				Credit.
					Sec. 403. Idling Reduction Tax Credit.
					Sec. 404. Plug-in Hybrid Electric Vehicle Prize.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the United States
			 is dangerously dependent on oil;
				(2)that dependence
			 threatens the national security, weakens the economy, and harms the environment
			 of the United States;
				(3)the United States
			 currently imports nearly 60 percent of oil needed in the United States, and
			 that percentage is expected to grow to almost 70 percent by 2025 if no actions
			 are taken;
				(4)approximately
			 2,500,000 barrels of oil per day are imported from countries in the Persian
			 Gulf region;
				(5)that dependence on
			 foreign oil undermines the war on terror by financing both sides of the
			 war;
				(6)in 2004 alone, the
			 United States sent $103,000,000,000 to undemocratic countries, some of which
			 use revenues to support terrorism and spread ideology hostile to the United
			 States, as documented by the Council on Foreign Relations;
				(7)terrorists have
			 identified oil as a strategic vulnerability and have increased attacks against
			 oil infrastructure worldwide;
				(8)the International Energy Agency in its
			 World Outlook 2006 report projected that non-OPEC conventional crude oil
			 output peaks by the middle of the next decade…trends would accentuate consuming
			 countries’ vulnerability to a severe supply disruption and resulting price
			 shock and recommended that strong policy action is needed to
			 move the world onto a more sustainable energy path;
				(9)oil imports
			 comprise nearly 30 percent of the dangerously high United States trade
			 deficit;
				(10)it is technically
			 feasible to achieve oil savings of more than 2,500,000 barrels per day by 2015
			 and 5,000,000 barrels per day by 2025;
				(11)those goals can
			 be achieved by establishing a set of flexible policies, including—
					(A)increasing the
			 gasoline-efficiency of cars, trucks, tires, and oil;
					(B)providing economic
			 incentives for companies and consumers to produce and purchase 21st Century
			 fuel efficient and flexible fuel vehicles;
					(C)encouraging the
			 use of transit and the reduction of truck and bus idling;
					(D)increasing
			 production and commercialization of alternative liquid fuels;
					(E)increasing the
			 efficiency of current oil based fuels with combustion enhancers and other
			 advanced technology; and
					(F)increasing the use
			 of electricity as a transportation fuel;
					(12)vehicle
			 technology available as of the date of enactment of this Act (including popular
			 hybrid-electric vehicle models, the sales of which in the United States
			 increased 173 percent in the first 5 months of 2005 as compared with the same
			 period in 2004) make an oil savings plan eminently achievable;
				(13)alternative and
			 renewable liquid transportation fuels are already available (including corn and
			 sugar based ethanol, biodiesel, methanol, and diesel fuels derived from coal)
			 to make such an oil savings and fuel choice plan eminently achievable;
				(14)achieving those
			 goals will benefit consumers and businesses through lower fuel bills and
			 reduction in world oil prices;
				(15)achieving those
			 goals will help protect the economy of the United States from high and volatile
			 oil prices and from the threats caused by global instability, terrorism, and
			 natural disaster; and
				(16)it is urgent,
			 essential, and feasible to implement an action plan to achieve oil savings as
			 soon as practicable because any delay in initiating action will—
					(A)make achieving
			 necessary oil savings more difficult and expensive;
					(B)increase the risks
			 to the national security, economy, and environment of the United States;
			 and
					(C)leave the American
			 people and economy vulnerable to the threats posed by terrorism, natural
			 disaster, political instability, and the shrinking ability of global oil
			 supplies to meet rapidly expanding oil demands.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to
			 accelerate market penetration of flexible fuel, electric drive, and alternative
			 motor vehicles;
				(2)to
			 enable the accelerated market penetration of efficient technologies and
			 alternative fuels without adverse impact on air quality while maintaining a
			 policy of fuel neutrality, so as to allow market forces to elect the
			 technologies and fuels that are consumer-friendly, safe, environmentally-sound,
			 and economic;
				(3)to provide
			 time-limited financial incentives to encourage production and consumer purchase
			 of oil saving technologies and fuels nationwide;
				(4)to promote a
			 nationwide diversity of motor vehicle fuels and advanced motor vehicle
			 technology, including advanced lean burn technology, hybrid technology,
			 flexible fuel motor vehicles, alternatively fueled motor vehicles, and other
			 oil saving technologies; and
				(5)to
			 decrease American dependence on imported oil.
				IOIL
			 SAVINGS ACTION PLAN AND REQUIREMENTS
			101.Oil savings target
			 and action planNot later than
			 270 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget (referred to in this title as the
			 Director) shall publish in the Federal Register an action plan
			 consisting of—
				(1)a
			 list of requirements proposed or to be proposed pursuant to section 102 that
			 are authorized to be issued under law in effect on the date of enactment of
			 this Act, and this Act, that will be sufficient, when taken together, to save
			 from the baseline determined under section 105—
					(A)2,500,000 barrels
			 of oil per day on average during calendar year 2015; and
					(B)5,000,000 barrels
			 of oil per day on average during calendar year 2025; and
					(2)a
			 Federal Government-wide analysis demonstrating—
					(A)the expected oil
			 savings from the baseline to be accomplished by each requirement; and
					(B)that all such
			 requirements, taken together, will achieve the oil savings specified in this
			 section.
					102.Standards and
			 requirements
				(a)In
			 GeneralOn or before the date by which publication of the action
			 plan is required under section 101, the Secretary of Energy, the Secretary of
			 Transportation, the Secretary of Defense, the Secretary of Agriculture, the
			 Administrator of the Environmental Protection Agency, and the head of any other
			 agency authorized to take an action listed in the action plan shall each
			 propose, or issue a notice of intent to propose, regulations establishing each
			 standard or other requirement listed in the action plan that is under the
			 jurisdiction of the respective agency using authorities described in subsection
			 (b). If a notice of intent to propose is issued, the head of the responsible
			 agency shall propose such regulations not later than 330 days after the date of
			 enactment of this Act.
				(b)AuthoritiesThe
			 head of each agency described in subsection (a) shall use to carry out this
			 section—
					(1)any authority in
			 existence on the date of enactment of this Act (including regulations);
			 and
					(2)any new authority
			 provided under this Act (including an amendment made by this Act).
					(c)Final
			 RegulationsNot later than 18 months after the date of enactment
			 of this Act, the head of each agency described in subsection (a) shall
			 promulgate final versions of the regulations required under this
			 section.
				(d)Content of
			 RegulationsEach proposed and final regulation promulgated under
			 this section shall—
					(1)be sufficient to
			 achieve at least the oil savings resulting from the regulation under the action
			 plan published under section 101; and
					(2)be accompanied by
			 an analysis by the applicable agency demonstrating that the regulation will
			 achieve such oil savings, as measured from the baseline determined under
			 section 105.
					103.Evaluation
				(a)In
			 GeneralNot later than 2 years after the date of enactment of
			 this Act, and after an opportunity for public comment, the Director shall
			 publish in the Federal Register a Federal Government-wide analysis of the oil
			 savings achieved and the expected oil savings under the standards and
			 requirements established under this Act and the amendments made by this Act
			 from the baseline established under section 105, and a determination whether
			 such oil savings will meet the targets established under section 101.
				(b)Inadequate Oil
			 SavingsIf the oil savings are less than the targets established
			 under section 101, simultaneously with the analysis required under subsection
			 (a)—
					(1)the Director shall
			 publish a revised action plan that is sufficient to achieve the targets;
			 and
					(2)the head of each
			 agency referred to in section 102(a) shall propose new or revised regulations
			 sufficient to achieve such targets under section 102(a).
					(c)Final
			 RegulationsNot later than 180 days after the date on which
			 regulations are proposed under subsection (b)(2), the head of each agency shall
			 promulgate final versions of those regulations that comply with section
			 102(d).
				104.Review and
			 update of action plan
				(a)ReviewNot
			 later than January 1, 2011, and every 3 years thereafter, the Director shall
			 publish a report that—
					(1)evaluates the
			 progress achieved in implementing the oil savings targets established under
			 section 101;
					(2)analyzes the
			 expected oil savings under the standards and requirements established under
			 this Act and the amendments made by this Act; and
					(3)(A)analyzes the potential
			 to achieve oil savings that are in addition to the savings required by section
			 101; and
						(B)if the President determines that it is
			 in the national interest, establishes a higher oil savings target for calendar
			 year 2017 or any subsequent calendar year.
						(b)Inadequate Oil
			 SavingsIf the oil savings are less than the targets established
			 under section 101, simultaneously with the report required under subsection
			 (a)—
					(1)the Director shall
			 publish a revised action plan that is sufficient to achieve the targets;
			 and
					(2)the head of each
			 agency referred to in section 102(a) shall propose new or revised regulations
			 sufficient to achieve such targets under section 102(a).
					(c)Final
			 RegulationsNot later than 180 days after the date on which
			 regulations are proposed under subsection (b)(2), the head of each agency
			 referred to in section 102(a) shall promulgate final versions of those
			 regulations that comply with section 102(d).
				105.Baseline and
			 analysis requirementsIn
			 performing the analyses and promulgating proposed or final regulations to
			 establish standards and other requirements necessary to achieve the oil savings
			 required by this title, the Director, the Secretary of Energy, the Secretary of
			 Transportation, the Secretary of Defense, the Secretary of Agriculture, the
			 Administrator of the Environmental Protection Agency, and the head of any other
			 agency authorized to take an action listed in the action plan shall—
				(1)determine oil
			 savings as the projected reduction in oil consumption from the baseline
			 established by the reference case contained in the report of the Energy
			 Information Administration entitled Annual Energy Outlook
			 2006;
				(2)determine the oil
			 savings projections required on an annual basis for each of calendar years 2009
			 through 2026; and
				(3)account for any
			 overlap among the standards and other requirements to ensure that the projected
			 oil savings from all the promulgated standards and requirements, taken
			 together, are as accurate as practicable.
				106.Review and
			 scoring of Federal actions related to oil savings action plan
				(a)Office of
			 Management and Budget
					(1)RequirementThe
			 Director shall—
						(A)establish
			 procedures to evaluate all proposals for Federal legislative or executive
			 actions which could be reasonably considered to impact the supply or demand of
			 oil in the United States; and
						(B)report to the
			 Congress on the net impact the reviewed proposal would have on reaching the
			 goals of the action plan required under section 101, including a score in terms
			 of projected decreases or increases to oil usage.
						(2)ConclusionsThe
			 conclusions of the Director under paragraph (1) shall also be published in the
			 public record and considered as part of any rulemaking procedure or impact
			 statement.
					(b)Comptroller
			 General
					(1)RequirementThe
			 Comptroller General shall—
						(A)establish
			 procedures to evaluate all proposals for Federal legislative or executive
			 actions which could be reasonably considered to impact the supply or demand of
			 oil in the United States; and
						(B)report to the
			 Congress on the net impact the reviewed proposal would have on reaching the
			 goals of the action plan required under section 101, including a score in terms
			 of projected decreases or increases to oil usage.
						(2)ConclusionsThe
			 conclusions of the Comptroller General under paragraph (1) shall also be
			 published in the public record and considered as part of any rulemaking
			 procedure or impact statement.
					107.Federal
			 Government oil usage auditNot
			 later than 2 years after the date of enactment of this Act, each Federal agency
			 shall complete an audit of oil-derived fuel usage in the agency. The head of
			 the agency shall establish an oil usage baseline and develop a plan to reduce
			 oil consumption by 10 percent over 5 years and 20 percent in 10 years. The
			 Secretary of Energy shall compile an annual report containing all agency
			 reports and recommendations under this section and deliver it to the Congress
			 not later than January 31 of each year.
			108.Nationwide
			 media campaign to decrease oil consumption
				(a)In
			 GeneralThe Secretary of Energy, acting through the Assistant
			 Secretary for Energy Efficiency and Renewable Energy (referred to in this
			 section as the Secretary), shall develop and conduct a national
			 media campaign for the purpose of decreasing oil consumption in the United
			 States over the next decade.
				(b)Contract With
			 EntityThe Secretary shall carry out subsection (a) directly or
			 through—
					(1)competitively bid
			 contracts with 1 or more nationally recognized media firms for the development
			 and distribution of monthly television, radio, and newspaper public service
			 announcements; or
					(2)collective
			 agreements with 1 or more nationally recognized institutes, businesses, or
			 nonprofit organizations for the funding, development, and distribution of
			 monthly television, radio, and newspaper public service announcements.
					(c)Use of
			 Funds
					(1)In
			 generalAmounts made available to carry out this section shall be
			 used for the following:
						(A)Advertising
			 costs
							(i)The
			 purchase of media time and space.
							(ii)Creative and
			 talent costs.
							(iii)Testing and
			 evaluation of advertising.
							(iv)Evaluation of the
			 effectiveness of the media campaign.
							(v)The
			 negotiated fees for the winning bidder on requests from proposals issued either
			 by the Secretary for purposes otherwise authorized in this section.
							(vi)Entertainment
			 industry outreach, interactive outreach, media projects and activities, public
			 information, news media outreach, and corporate sponsorship and
			 participation.
							(B)Administrative
			 costsOperational and management expenses.
						(2)LimitationsIn
			 carrying out this section, the Secretary shall allocate not less than 85
			 percent of funds made available under subsection (e) for each fiscal year for
			 the advertising functions specified under paragraph (1)(A).
					(d)ReportsThe
			 Secretary shall annually submit to Congress a report that describes—
					(1)the strategy of the
			 national media campaign and whether specific objectives of the campaign were
			 accomplished, including—
						(A)determinations
			 concerning the rate of change of oil consumption, in both absolute and per
			 capita terms; and
						(B)an evaluation that
			 enables consideration whether the media campaign contributed to reduction of
			 oil consumption;
						(2)steps taken to
			 ensure that the national media campaign operates in an effective and efficient
			 manner consistent with the overall strategy and focus of the campaign;
					(3)plans to purchase
			 advertising time and space;
					(4)policies and
			 practices implemented to ensure that Federal funds are used responsibly to
			 purchase advertising time and space and eliminate the potential for waste,
			 fraud, and abuse; and
					(5)all contracts or
			 cooperative agreements entered into with a corporation, partnership, or
			 individual working on behalf of the national media campaign.
					(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2008 through 2012.
				IIFUEL
			 EFFICIENT VEHICLES FOR THE 21st CENTURY
			201.Tire efficiency
			 program
				(a)Standards for
			 Tires Manufactured for Interstate CommerceSection 30123 of title
			 49, United States Code, is amended—
					(1)in subsection
			 (b)—
						(A)in the first
			 sentence, by striking The Secretary and inserting the
			 following:
							
								(1)Uniform quality
				grading system
									(A)In
				generalThe
				Secretary
									;
						(B)in the second
			 sentence, by striking The Secretary and inserting the
			 following:
							
								(2)Nomenclature and
				marketing practicesThe
				Secretary
								;
						(C)in the third
			 sentence, by striking A tire standard and inserting the
			 following:
							
								(3)Effect of
				standards and regulationsA tire
				standard
								;
				and
						(D)in paragraph (1),
			 as designated by subparagraph (A), by adding at the end the following:
							
								(B)InclusionThe
				grading system established pursuant to subparagraph (A) shall include standards
				for rating the fuel efficiency of tires designed for use on passenger cars and
				light trucks.
								;
				and
						(2)by
			 adding at the end the following:
						
							(d)National Tire
				Efficiency Program
								(1)DefinitionIn
				this subsection, the term fuel economy, with respect to a tire,
				means the extent to which the tire contributes to the fuel economy of the motor
				vehicle on which the tire is mounted.
								(2)ProgramThe
				Secretary shall develop and carry out a national tire fuel efficiency program
				for tires designed for use on passenger cars and light trucks.
								(3)RequirementsNot
				later than March 31, 2008, the Secretary shall issue regulations, which
				establish—
									(A)policies and
				procedures for testing and labeling tires for fuel economy to enable tire
				buyers to make informed purchasing decisions about the fuel economy of
				tires;
									(B)policies and
				procedures to promote the purchase of energy efficient replacement tires,
				including purchase incentives, website listings on the Internet, printed fuel
				economy guide booklets, and mandatory requirements for tire retailers to
				provide tire buyers with fuel efficiency information on tires; and
									(C)minimum fuel
				economy standards for tires.
									(4)Minimum fuel
				economy standardsIn promulgating minimum fuel economy standards
				for tires, the Secretary shall design standards that—
									(A)ensure, in
				conjunction with the requirements under paragraph (3)(B), that the average fuel
				economy of replacement tires is not less than the average fuel economy of tires
				sold as original equipment;
									(B)secure the maximum
				technically feasible and cost-effective fuel savings;
									(C)do not adversely
				affect tire safety;
									(D)incorporate the
				results from—
										(i)laboratory
				testing; and
										(ii)to the extent
				appropriate and available, on-road fleet testing programs conducted by
				manufacturers; and
										(E)do not adversely
				affect efforts to manage scrap tires.
									(5)ApplicabilityThe
				policies, procedures, and standards developed under paragraph (3) shall apply
				to all tire types and models regulated under the uniform tire quality grading
				standards in section 575.104 of title 49, Code of Federal Regulations (or a
				successor regulation).
								(6)Review
									(A)In
				generalNot less than once every 3 years, the Secretary
				shall—
										(i)review the minimum
				fuel economy standards in effect for tires under this subsection; and
										(ii)subject to
				subparagraph (B), revise the standards as necessary to ensure compliance with
				standards described in paragraph (4).
										(B)LimitationThe
				Secretary may not reduce the average fuel economy standards applicable to
				replacement tires.
									(7)No preemption of
				state lawNothing in this section shall be construed to preempt
				any provision of State law relating to higher fuel economy standards applicable
				to replacement tires designed for use on passenger cars and light
				trucks.
								(8)ExceptionsNothing
				in this section shall apply to—
									(A)a tire or group of
				tires with the same stock keeping unit, plant, and year, for which the volume
				of tires produced or imported is less than 15,000 annually;
									(B)a deep tread,
				winter-type snow tire, space-saver tire, or temporary use spare tire;
									(C)a tire with a
				normal rim diameter of 12 inches or less;
									(D)a motorcycle tire;
				or
									(E)a tire
				manufactured specifically for use in an off-road motorized recreational
				vehicle.
									.
					(b)Conforming
			 AmendmentSection 30103(b)(1) of title 49, United States Code, is
			 amended by striking When and inserting Except as provided
			 in section 30123(d), if.
				(c)Time for
			 ImplementationBeginning not later than March 31, 2008, the
			 Secretary of Transportation shall administer the national tire fuel efficiency
			 program established under section 30123(d) of title 49, United States Code, in
			 accordance with the policies, procedures, and standards developed under section
			 30123(d)(3) of such title.
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated, for each
			 of fiscal years 2008 through 2012, such sums as may be necessary to carry out
			 section 30123(d) of title 49, United States Code, as added by subsection
			 (a).
				202.Reduction of
			 school bus idling
				(a)Statement of
			 PolicyCongress encourages each local educational agency (as
			 defined in section 9101(26) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801(26))) that
			 receives Federal funds under the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) to develop
			 a policy to reduce the incidence of school bus idling at schools while picking
			 up and unloading students.
				(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency, working in coordination
			 with the Secretary of Education, $5,000,000 for each of fiscal years 2008
			 through 2012 for use in educating States and local education agencies
			 about—
					(1)benefits of
			 reducing school bus idling; and
					(2)ways in which
			 school bus idling may be reduced.
					203.Fuel efficiency
			 for heavy duty trucksPart C
			 of subtitle VI of title 49, United States Code, is amended by inserting after
			 chapter 329 the following:
				
					330HEAVY DUTY
				VEHICLE FUEL ECONOMY STANDARDS
						
							Sec.
							33001. Purpose and policy.
							33002. Definition.
							33003. Testing and
				  assessment.
							33004. Standards.
							33005. Authorization of
				  appropriations.
						
						33001.Purpose and
				policyThe purpose of this
				chapter is to reduce petroleum consumption by heavy duty motor vehicles.
						33002.DefinitionIn this chapter, the term heavy duty
				motor vehicle—
							(1)means a vehicle
				having a gross vehicle weight rating of at least 10,000 pounds that is driven
				or drawn by mechanical power and manufactured primarily for use on public
				streets, roads, and highways; and
							(2)does not include a
				vehicle operated only on a rail line.
							33003.Testing and
				assessment
							(a)General
				RequirementsThe Administrator of the Environmental Protection
				Agency (referred to in this section as the Administrator) shall
				develop and coordinate a national testing and assessment program to—
								(1)determine the fuel
				economy of heavy duty vehicles; and
								(2)assess the fuel
				efficiency attainable through available technology.
								(b)TestingThe
				Administrator shall—
								(1)design a National
				testing program to assess the fuel economy of heavy duty vehicles (based on the
				program for light duty vehicles); and
								(2)implement the
				program described in paragraph (1) not later than 18 months after the date of
				enactment of this chapter.
								(c)AssessmentThe
				Administrator shall consult with the Secretary of Transportation on the
				assessment of available technologies to enhance the fuel efficiency of heavy
				duty vehicles to ensure that vehicle use and needs are considered appropriately
				in the assessment.
							(d)ReportingThe
				Administrator shall—
								(1)not later than 2
				years after the date of enactment of this chapter, submit a report to Congress
				regarding the results of the assessment of available technologies to improve
				the fuel efficiency of heavy duty vehicles.
								(2)submit a report to
				Congress, at least biannually, that addresses the fuel economy of heavy duty
				vehicles; and
								33004.Standards
							(a)General
				RequirementsNot later than 18 months after completing the
				testing and assessments under section 33003, the Secretary of Transportation
				shall prescribe average heavy duty vehicle fuel economy standards. Each
				standard shall be the maximum feasible average fuel economy level that the
				Secretary decides that manufacturers can achieve in that model year. The
				Secretary may prescribe separate standards for different classes of heavy duty
				motor vehicles. The standards for each model year shall be completed not later
				than 18 months before the beginning of each model year.
							(b)Considerations
				and ConsultationIn determining maximum feasible average fuel
				economy, the Secretary shall consider—
								(1)relevant available
				heavy duty motor vehicle fuel consumption information;
								(2)technological
				feasibility;
								(3)economic
				practicability;
								(4)the desirability
				of reducing United States dependence on oil;
								(5)the effects of
				average fuel economy standards on vehicle safety;
								(6)the effects of
				average fuel economy standards on levels of employment and competitiveness of
				manufacturers; and
								(7)the extent to
				which the standard will carry out the purpose described in section
				33001.
								(c)CooperationThe
				Secretary may advise, assist, and cooperate with departments, agencies, and
				instrumentalities of the United States Government, States, and other public and
				private agencies in developing fuel economy standards for heavy duty motor
				vehicles.
							(d)Effective Dates
				of StandardsThe Secretary shall specify the effective date and
				model years of each heavy duty motor vehicle fuel economy standard prescribed
				under this chapter.
							(e)5-Year Plan for
				Testing Standards.—The Secretary shall establish, periodically review, and
				continually update a 5-year plan for testing heavy duty motor vehicle fuel
				economy standards prescribed under this chapter. In developing and establishing
				testing priorities, the Secretary shall consider factors the Secretary
				considers appropriate, consistent with the purpose described in section 33001
				and the Secretary’s other duties and powers under this chapter.
							33005.Authorization
				of appropriationsThere are
				authorized to be appropriated, for each of fiscal years 2008 through 2012, such
				sums as may be necessary to carry out this
				chapter.
						.
			204.Lightweight
			 materials research and development
				(a)In
			 GeneralAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Energy shall establish a research and development
			 program to determine ways in which—
					(1)the weight of
			 vehicles may be reduced to improve fuel efficiency without compromising
			 passenger safety; and
					(2)the cost of
			 lightweight materials (such as steel alloys and carbon fibers) required for the
			 construction of lighter-weight vehicles may be reduced.
					(b)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2008 through 2012.
				205.Hybrid and
			 advanced diesel vehicles
				(a)Hybrid
			 VehiclesThe Energy Policy Act of 2005 is amended by striking
			 section 711 (42 U.S.C. 16061) and inserting the following:
					
						711.Hybrid
				vehicles
							(a)DefinitionsIn
				this section:
								(1)CostThe
				term cost has the meaning given the term cost of a loan
				guarantee within the meaning of section 502(5)(C) of the
				Federal Credit Reform Act of 1990
				(2 U.S.C. 661a(5)(C)).
								(2)Eligible
				projectThe term eligible project means a project
				to—
									(A)improve hybrid
				technologies under subsection (b); or
									(B)encourage domestic
				production of efficient hybrid and advanced diesel vehicles under section
				712(a).
									(3)Guarantee
									(A)In
				generalThe term guarantee has the meaning given the
				term loan guarantee in section 502 of the
				Federal Credit Reform Act of 1990
				(2 U.S.C. 661a).
									(B)InclusionThe
				term guarantee includes a loan guarantee commitment (as defined in
				section 502 of the Federal Credit Reform Act
				of 1990 (2 U.S.C. 661a)).
									(4)Hybrid
				technologyThe term hybrid technology means a
				battery or other rechargeable energy storage system, power electronic, hybrid
				systems integration, and any other technology for use in hybrid vehicles,
				including plug-in hybrid vehicles and their components.
								(5)ObligationThe
				term obligation means the loan or other debt obligation that is
				guaranteed under this section.
								(b)AuthorizationThe
				Secretary shall accelerate efforts directed toward the improvement of hybrid
				technologies, including through the provision of loan guarantees under
				subsection (c).
							(c)Loan
				Guarantees
								(1)In
				generalThe Secretary shall make guarantees under this section
				for eligible projects on such terms and conditions as the Secretary, in
				consultation with the Secretary of the Treasury, determines to be
				appropriate.
								(2)Specific
				appropriation or contributionNo guarantee shall be made
				unless—
									(A)an appropriation
				for the cost has been made; or
									(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury.
									(3)AmountUnless
				otherwise provided by law, a guarantee by the Secretary shall not exceed an
				amount equal to 80 percent of the project cost of the hybrid technology that is
				the subject of the guarantee, as estimated at the time at which the guarantee
				is issued.
								(4)Repayment
									(A)In
				generalNo guarantee shall be made unless the Secretary
				determines that there is a reasonable prospect of repayment of the principal
				and interest on the obligation by the borrower.
									(B)AmountNo
				guarantee shall be made unless the Secretary determines that the amount of the
				obligation (when combined with amounts available to the borrower from other
				sources) will be sufficient to carry out the project.
									(C)SubordinationThe
				obligation shall be subject to the condition that the obligation is not
				subordinate to other financing.
									(5)Interest
				rateAn obligation shall bear interest at a rate that does not
				exceed a level that the Secretary determines appropriate, taking into account
				the prevailing rate of interest in the private sector for similar loans and
				risks.
								(6)TermThe
				term of an obligation shall require full repayment over a period not to exceed
				the lesser of—
									(A)30 years; or
									(B)90 percent of the
				projected useful life of the physical asset to be financed by the obligation
				(as determined by the Secretary).
									(7)Defaults
									(A)Payment by
				secretary
										(i)In
				generalIf a borrower defaults on the obligation (as defined in
				regulations promulgated by the Secretary and specified in the guarantee
				contract), the holder of the guarantee shall have the right to demand payment
				of the unpaid amount from the Secretary.
										(ii)Payment
				requiredWithin such period as may be specified in the guarantee
				or related agreements, the Secretary shall pay to the holder of the guarantee
				the unpaid interest on, and unpaid principal of the obligation as to which the
				borrower has defaulted, unless the Secretary finds that—
											(I)there was no
				default by the borrower in the payment of interest or principal; or
											(II)the default has
				been remedied.
											(iii)ForbearanceNothing
				in this subsection precludes any forbearance by the holder of the obligation
				for the benefit of the borrower that may be agreed upon by the parties to the
				obligation and approved by the Secretary.
										(B)Subrogation
										(i)In
				generalIf the Secretary makes a payment under subparagraph (A),
				the Secretary shall be subrogated to the rights of the recipient of the payment
				as specified in the guarantee or related agreements including, where
				appropriate, the authority (notwithstanding any other provision of law)
				to—
											(I)complete,
				maintain, operate, lease, or otherwise dispose of any property acquired
				pursuant to the guarantee or related agreements; or
											(II)permit the
				borrower, pursuant to an agreement with the Secretary, to continue to pursue
				the purposes of the eligible project, as the Secretary determines to be in the
				public interest.
											(ii)Superiority of
				rightsThe rights of the Secretary, with respect to any property
				acquired pursuant to a guarantee or related agreement, shall be superior to the
				rights of any other person with respect to the property.
										(iii)Terms and
				conditionsA guarantee agreement shall include such detailed
				terms and conditions as the Secretary determines appropriate to—
											(I)protect the
				interests of the United States in the case of default; and
											(II)have available all
				the patents and technology necessary for any person selected, including the
				Secretary, to complete and operate the eligible project.
											(C)Payment of
				principal and interest by secretaryWith respect to any
				obligation guaranteed under this section, the Secretary may enter into a
				contract to pay, and pay, holders of the obligation, for and on behalf of the
				borrower, from funds appropriated for that purpose, the principal and interest
				payments that become due and payable on the unpaid balance of the obligation if
				the Secretary finds that—
										(i)(I)the borrower is unable
				to meet the payments and is not in default;
											(II)it is in the public interest to permit
				the borrower to continue to pursue the purposes of the eligible project;
				and
											(III)the probable net benefit to the Federal
				Government in paying the principal and interest will be greater than the
				benefit that would result in the event of a default;
											(ii)the amount of the
				payment that the Secretary is authorized to pay will be no greater than the
				amount of principal and interest that the borrower is obligated to pay under
				the agreement being guaranteed; and
										(iii)the borrower
				agrees to reimburse the Secretary for the payment (including interest) on terms
				and conditions that are satisfactory to the Secretary.
										(D)Action by
				attorney general
										(i)NotificationIf
				the borrower defaults on an obligation, the Secretary shall notify the Attorney
				General of the default.
										(ii)RecoveryOn
				receipt of notification, the Attorney General shall take such action as the
				Attorney General determines to be appropriate to recover the unpaid principal
				and interest due from—
											(I)such assets of the
				defaulting borrower as are associated with the obligation; or
											(II)any other
				security pledged to secure the obligation.
											(8)Fees
									(A)In
				generalThe Secretary shall charge and collect fees for
				guarantees in amounts the Secretary determines are sufficient to cover
				applicable administrative expenses.
									(B)AvailabilityFees
				collected under this paragraph shall—
										(i)be
				deposited by the Secretary into the Treasury; and
										(ii)remain available
				until expended, subject to such other conditions as are contained in annual
				appropriations Acts.
										(9)Records;
				audits
									(A)In
				generalA recipient of a guarantee shall keep such records and
				other pertinent documents as the Secretary shall prescribe by regulation,
				including such records as the Secretary may require to facilitate an effective
				audit.
									(B)AccessThe
				Secretary and the Comptroller General of the United States, or their duly
				authorized representatives, shall have access, for the purpose of audit, to the
				records and other pertinent documents.
									(10)Full faith and
				creditThe full faith and credit of the United States is pledged
				to the payment of all guarantees issued under this section with respect to
				principal and interest.
								(d)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as are necessary to provide the cost of guarantees under this
				section.
							.
				(b)Efficient Hybrid
			 and Advanced Diesel VehiclesSection 712(a) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16062(a)) is amended in the second sentence by striking
			 grants to automobile manufacturers and inserting grants
			 and the provision of loan guarantees under section 711(c) to automobile
			 manufacturers and suppliers.
				206.Advanced
			 technology motor vehicles manufacturing credit
				(a)In
			 GeneralSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
					
						30D.Advanced
				technology motor vehicles manufacturing credit
							(a)Credit
				AllowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the sum of—
								(1)in the case of a
				qualified investment of an eligible taxpayer for such taxable year relating to
				plug-in hybrid electric vehicles or pure electric vehicles, 50 percent of so
				much of such qualified investment as does not exceed $150,000,000, and
								(2)in the case of any
				other qualified investment of an eligible taxpayer for such taxable year, 35
				percent of so much of such qualified investment as does not exceed
				$50,000,000.
								(b)Qualified
				InvestmentFor purposes of this section—
								(1)In
				generalThe qualified investment for any taxable year is equal to
				the incremental costs incurred during such taxable year—
									(A)to re-equip,
				expand, or establish any manufacturing facility of the eligible taxpayer to
				produce advanced technology motor vehicles or to produce eligible
				components,
									(B)for engineering
				integration of such vehicles and components as described in subsection (d),
				and
									(C)for research and
				development related to advanced technology motor vehicles and eligible
				components.
									(2)Attribution
				rulesIn the event a facility of the eligible taxpayer produces
				both advanced technology motor vehicles and conventional motor vehicles, or
				eligible and non-eligible components, only the qualified investment
				attributable to production of advanced technology motor vehicles and eligible
				components shall be taken into account.
								(c)Advanced
				Technology Motor Vehicles and Eligible ComponentsFor purposes of
				this section—
								(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
									(A)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
									(B)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(3)(A) and determined without
				regard to any gross vehicle weight rating), or
									(C)any new plug-in hybrid electric
				vehicle.
									(2)Plug-in hybrid
				electric vehicleFor purposes of this section, the term
				plug-in hybrid electric vehicle means a light-duty, medium-duty,
				or heavy-duty on-road or nonroad vehicle that is propelled by an internal
				combustion engine or heat engine and/or an electric motor and energy storage
				system using (or capable of using)—
									(A)any combustible
				fuel,
									(B)an on-board,
				rechargeable storage device, and
									(C)a means of using
				an off-board source of electricity to operate the vehicle in intermittent or
				continuous all-electric mode.
									(3)Eligible
				componentsThe term eligible component means any
				component inherent to any advanced technology motor vehicle, including—
									(A)with respect to
				any gasoline or diesel-electric new qualified hybrid motor vehicle—
										(i)electric motor or
				generator,
										(ii)power split
				device,
										(iii)power control
				unit,
										(iv)power
				controls,
										(v)integrated starter
				generator, or
										(vi)battery,
										(B)with respect to
				any hydraulic new qualified hybrid motor vehicle—
										(i)hydraulic
				accumulator vessel,
										(ii)hydraulic pump,
				or
										(iii)hydraulic
				pump-motor assembly,
										(C)with respect to
				any new advanced lean burn technology motor vehicle—
										(i)diesel
				engine,
										(ii)turbocharger,
										(iii)fuel injection
				system, or
										(iv)after-treatment
				system, such as a particle filter or NOx absorber, and
										(D)with respect to
				any advanced technology motor vehicle, any other component submitted for
				approval by the Secretary.
									(d)Engineering
				Integration CostsFor purposes of subsection (b)(1)(B), costs for
				engineering integration are costs incurred prior to the market introduction of
				advanced technology vehicles for engineering tasks related to—
								(1)establishing
				functional, structural, and performance requirements for component and
				subsystems to meet overall vehicle objectives for a specific
				application,
								(2)designing
				interfaces for components and subsystems with mating systems within a specific
				vehicle application,
								(3)designing cost
				effective, efficient, and reliable manufacturing processes to produce
				components and subsystems for a specific vehicle application, and
								(4)validating
				functionality and performance of components and subsystems for a specific
				vehicle application.
								(e)Eligible
				TaxpayerFor purposes of this section, the term eligible
				taxpayer means any taxpayer if more than 50 percent of its gross
				receipts for the taxable year is derived from the manufacture of motor vehicles
				or any component parts of such vehicles.
							(f)Limitation Based
				on Amount of TaxThe credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
								(1)the sum of—
									(A)the regular tax
				liability (as defined in section 26(b)) for such taxable year, plus
									(B)the tax imposed by
				section 55 for such taxable year and any prior taxable year beginning after
				1986 and not taken into account under section 53 for any prior taxable year,
				over
									(2)the sum of the
				credits allowable under subpart A and sections 27, 30, and 30B for the taxable
				year.
								(g)Reduction in
				BasisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
							(h)No Double
				Benefit
								(1)Coordination
				with other deductions and creditsExcept as provided in paragraph
				(2), the amount of any deduction or other credit allowable under this chapter
				for any cost taken into account in determining the amount of the credit under
				subsection (a) shall be reduced by the amount of such credit attributable to
				such cost.
								(2)Research and
				development costs
									(A)In
				generalExcept as provided in subparagraph (B), any amount
				described in subsection (b)(1)(C) taken into account in determining the amount
				of the credit under subsection (a) for any taxable year shall not be taken into
				account for purposes of determining the credit under section 41 for such
				taxable year.
									(B)Costs taken into
				account in determining base period research expensesAny amounts
				described in subsection (b)(1)(C) taken into account in determining the amount
				of the credit under subsection (a) for any taxable year which are qualified
				research expenses (within the meaning of section 41(b)) shall be taken into
				account in determining base period research expenses for purposes of applying
				section 41 to subsequent taxable years.
										(i)Business Carryovers
				AllowedIf the credit allowable under subsection (a) for a
				taxable year exceeds the limitation under subsection (f) for such taxable year,
				such excess (to the extent of the credit allowable with respect to property
				subject to the allowance for depreciation) shall be allowed as a credit
				carryback and carryforward under rules similar to the rules of section
				39.
										(j)Special
				RulesFor purposes of this section, rules similar to the rules of
				paragraphs (4) and (5) of section 179A(e) and paragraphs (1) and (2) of section
				41(f) shall apply
							(k)Election not to
				Take CreditNo credit shall be allowed under subsection (a) for
				any property if the taxpayer elects not to have this section apply to such
				property.
							(l)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this section.
							(m)TerminationThis
				section shall not apply to any qualified investment after December 31,
				2015.
							.
				(b)Conforming
			 Amendments
					(1)Section 1016(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				30D(g).
							.
					(2)Section 6501(m) of
			 such Code is amended by inserting 30D(k), after
			 30C(e)(5),.
					(3)The
			 table of sections for subpart B of part IV of subchapter A of chapter 1 of such
			 Code is amended by inserting after the item relating to section 30C the
			 following new item:
						
							
								Sec. 30D. Advanced technology motor
				vehicles manufacturing
				credit.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 incurred in taxable years beginning after December 31, 2006.
				207.Consumer
			 incentives to purchase advanced technology vehicles
				(a)Flexible fuel
			 vehicle credit
					(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.), as
			 amended by this Act, is amended by adding at the end the following new
			 section:
						
							30E.Flexible fuel
				vehicle credit
								(a)Allowance of
				CreditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the GEM flexible fuel
				vehicle credit.
								(b)GEM Flexible
				Fuel Vehicle Credit
									(1)In
				generalFor the purposes of subsection (a), the GEM flexible fuel
				vehicle credit determined under this subsection for the taxable year is the
				credit amount determined under paragraph (2) with respect to a GEM flexible
				fuel vehicle placed in service by the taxpayer during the taxable year.
									(2)Credit
				amountIn the case of a new qualified GEM flexible fuel vehicle
				which is a passenger automobile or light truck and which has a gross vehicle
				weight rating of not more than 8,500 pounds, the amount shall be $300.
									(c)DefinitionsFor
				purposes of this section—
									(1)Gem flexible
				fuel vehicleThe term GEM flexible fuel vehicle
				means a motor vehicle warrantied by its manufacturer to operate on any
				combination of gasoline, E85, and M85.
									(2)E85The
				term E85 means a fuel blend containing 85 percent ethanol and 15
				percent gasoline by volume.
									(3)M85The
				term M85 means a fuel blend containing 85 percent methanol and 15
				percent gasoline by volume.
									(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2010.
								.
					(2)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.), as amended by this Act, is amended by adding at the
			 end the following new item:
						
							
								Sec. 30E. Flexible fuel vehicle
				credit.
							
							.
					(b)Elimination on
			 Number of New Qualified Hybrid and Advanced Lean Burn Technology Vehicles
			 Eligible for Alternative Motor Vehicle Credit
					(1)In
			 generalSection 30B of the Internal Revenue Code of 1986 is
			 amended by striking subsection (f) and by redesignating subsections (g) through
			 (j) as subsections (f) through (i), respectively.
					(2)Conforming
			 amendments
						(A)Paragraphs (4) and
			 (6) of section 30B(h) of the Internal Revenue Code of 1986 are each amended by
			 striking (determined without regard to subsection (g)) and
			 inserting determined without regard to subsection (f)).
						(B)Section 38(b)(25)
			 of such Code is amended by striking section 30B(g)(1) and
			 inserting section 30B(f)(1).
						(C)Section 55(c)(2)
			 of such Code is amended by striking section 30B(g)(2) and
			 inserting section 30B(f)(2).
						(D)Section
			 1016(a)(36) of such Code is amended by striking section
			 30B(h)(4) and inserting section 30B(g)(4).
						(E)Section 6501(m) of
			 such Code is amended by striking section 30B(h)(9) and inserting
			 section 30B(g)(9).
						(c)Extension of
			 Alternative Vehicle Credit for New Qualified Hybrid Motor
			 VehiclesParagraph (3) of section 30B(i) of the Internal Revenue
			 Code of 1986 (as redesignated by subsection (a)) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
				(d)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2006, in taxable years ending after such
			 date.
				208.Federal fleet
			 requirements
				(a)Regulations
					(1)In
			 generalThe Secretary of Energy shall issue regulations for
			 Federal fleets subject to the Energy Policy Act of 1992 (42 U.S.C. 13201 et
			 seq.) requiring that not later than fiscal year 2015 each Federal agency
			 achieve at least a 20 percent reduction in petroleum consumption, as calculated
			 from the baseline established by the Secretary for fiscal year 1999.
					(2)RequirementNot
			 later than fiscal year 2011, of the Federal vehicles required to be alternative
			 fueled vehicles under title V of the Energy Policy Act of 1992 (42 U.S.C. 13251
			 et seq.), at least 30 percent shall be flexible fuel hybrid motor vehicles or
			 flexible fuel plug-in hybrid motor vehicles.
					(3)ExceptionThe
			 regulations issued under this subsection shall not apply to ground vehicles of
			 the Department of Defense whose primary purpose is combat or the support of
			 troops in combat operations.
					(b)Inclusion of
			 Electric Drive in Energy Policy Act of 1992Section 508(a) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13258(a)) is amended—
					(1)by inserting
			 (1) before The Secretary; and
					(2)by adding at the
			 end the following:
						
							(2)Not later than January 31, 2008, the
				Secretary shall—
								(A)allocate credit in an amount to be
				determined by the Secretary for—
									(i)acquisition of—
										(I)a light-duty hybrid electric
				vehicle;
										(II)a plug-in hybrid electric
				vehicle;
										(III)a fuel cell electric vehicle;
										(IV)a medium- or heavy-duty hybrid electric
				vehicle;
										(V)a neighborhood electric vehicle;
				or
										(VI)a medium- or heavy-duty dedicated
				vehicle; and
										(ii)investment in qualified
				alternative fuel infrastructure or nonroad equipment, as determined by the
				Secretary; and
									(B)allocate more than 1, but not to
				exceed 5, credits for investment in an emerging technology relating to any
				vehicle described in subparagraph (A) to encourage—
									(i)a reduction in petroleum
				demand;
									(ii)technological advancement;
				and
									(iii)environmental
				safety.
									.
					(c)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section (including the amendments made by subsection (b)) $10,000,000
			 for the period of fiscal years 2008 through 2012.
				209.Tax incentives
			 for private fleets
				(a)In
			 GeneralSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 48B the
			 following new section:
					
						48C.Fuel-Efficient
				fleet credit
							(a)General
				RuleFor purposes of section 46, the fuel-efficient fleet credit
				for any taxable year is 15 percent of the qualified fuel-efficient vehicle
				investment amount of an eligible taxpayer for such taxable year.
							(b)Vehicle Purchase
				RequirementIn the case of any eligible taxpayer which places
				less than 10 qualified fuel-efficient vehicles in service during the taxable
				year, the qualified fuel-efficient vehicle investment amount shall be
				zero.
							(c)Qualified
				Fuel-Efficient Vehicle Investment AmountFor purposes of this
				section—
								(1)In
				generalThe term qualified fuel-efficient vehicle
				investment amount means the basis of any qualified fuel-efficient
				vehicle placed in service by an eligible taxpayer during the taxable
				year.
								(2)Qualified
				fuel-efficient vehicleThe term qualified fuel-efficient
				vehicle means an automobile which has a fuel economy which is at least
				10 percent greater than the average fuel economy standard for an automobile of
				the same class and model year.
								(3)Other
				termsThe terms automobile, average fuel
				economy standard, fuel economy, and model year
				have the meanings given to such terms under section 32901 of title 49, United
				States Code.
								(d)Eligible
				TaxpayerThe term eligible taxpayer means, with
				respect to any taxable year, a taxpayer who owns a fleet of 100 or more
				vehicles which are used in the trade or business of the taxpayer on the first
				day of such taxable year.
							(e)TerminationThis
				section shall not apply to any vehicle placed in service after December 31,
				2010.
							.
				(b)Credit Treated as
			 Part of Investment CreditSection 46 of the Internal Revenue Code
			 of 1986 is amended by striking and at the end of paragraph (3),
			 by striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(5)the fuel-efficient
				fleet
				credit.
						.
				(c)Conforming
			 Amendments
					(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
						
							(v)the basis of any
				qualified fuel-efficient vehicle which is taken into account under section
				48C.
							.
					(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48 the following new
			 item:
						
							
								Sec. 48C. Fuel-efficient fleet
				credit.
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to periods
			 after December 31, 2006, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
				210.Reducing
			 incentives to guzzle gas
				(a)Inclusion of
			 Heavy Vehicles in Limitation on Depreciation of Certain Luxury
			 Automobiles
					(1)In
			 generalSection 280F(d)(5)(A) of the Internal Revenue Code of
			 1986 (defining passenger automobile) is amended—
						(A)by striking clause
			 (ii) and inserting the following new clause:
							
								(ii)(I)which is rated at 6,000
				pounds unloaded gross vehicle weight or less, or
									(II)which is rated at more than 6,000 pounds
				but not more than 14,000 pounds gross vehicle
				weight.
									,
				and
						(B)by striking
			 clause (ii) in the second sentence and inserting clause
			 (ii)(I).
						(2)Exception for
			 vehicles used in farming businessSection 280F(d)(5)(B) of such
			 Code (relating to exception for certain vehicles) is amended by striking
			 and at the end of clause (ii), by redesignating clause (iii) as
			 clause (iv), and by inserting after clause (ii) the following new
			 clause:
						
							(iii)any vehicle used
				in a farming business (as defined in section 263A(e)(4),
				and
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
					(b)Updated
			 Depreciation Deduction Limits
					(1)In
			 generalSubparagraph (A) of section 280F(a)(1) of the Internal
			 Revenue Code of 1986 (relating to limitation on amount of depreciation for
			 luxury automobiles) is amended to read as follows:
						
							(I)LimitationThe
				amount of the depreciation deduction for any taxable year shall not exceed for
				any passenger automobile—
								(i)for the 1st
				taxable year in the recovery period—
									(I)described in
				subsection (d)(5)(A)(ii)(I), $4,000,
									(II)described in the
				second sentence of subsection (d)(5)(A), $5,000, and
									(III)described in
				subsection (d)(5)(A)(ii)(II), $6,000,
									(ii)for the 2nd
				taxable year in the recovery period—
									(I)described in
				subsection (d)(5)(A)(ii)(I), $6,400,
									(II)described in the
				second sentence of subsection (d)(5)(A), $8,000, and
									(III)described in
				subsection (d)(5)(A)(ii)(II), $9,600,
									(iii)for the 3rd
				taxable year in the recovery period—
									(I)described in
				subsection (d)(5)(A)(ii)(I), $3,850,
									(II)described in the
				second sentence of subsection (d)(5)(A), $4,800, and
									(III)described in
				subsection (d)(5)(A)(ii)(II), $5,775, and
									(iv)for each
				succeeding taxable year in the recovery period—
									(I)described in
				subsection (d)(5)(A)(ii)(I), $2,325,
									(II)described in the
				second sentence of subsection (d)(5)(A), $2,900, and
									(III)described in
				subsection (d)(5)(A)(ii)(II),
				$3,475.
									.
					(2)Years after
			 recovery periodSection 280F(a)(1)(B)(ii) of such Code is amended
			 to read as follows:
						
							(ii)LimitationThe
				amount treated as an expense under clause (i) for any taxable year shall not
				exceed for any passenger automobile—
								(I)described in
				subsection (d)(5)(A)(ii)(I), $2,325,
								(II)described in the
				second sentence of subsection (d)(5)(A), $2,900, and
								(III)described in
				subsection (d)(5)(A)(ii)(II),
				$3,475.
								.
					(3)Inflation
			 adjustmentSection 280F(d)(7) of such Code (relating to
			 automobile price inflation adjustment) is amended—
						(A)by striking
			 after 1988 in subparagraph (A) and inserting after
			 2006, and
						(B)by striking
			 subparagraph (B) and inserting the following new subparagraph:
							
								(B)Automobile price
				inflation adjustmentFor purposes of this paragraph—
									(i)In
				generalThe automobile price inflation adjustment for any
				calendar year is the percentage (if any) by which—
										(I)the average wage
				index for the preceding calendar year, exceeds
										(II)the average wage
				index for 2005.
										(ii)Average wage
				indexThe term average wage index means the average
				wage index published by the Social Security
				Administration.
									.
						(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
					(c)Expensing
			 Limitation for Farm Vehicles
					(1)In
			 generalParagraph (6) of section 179(b) of the Internal Revenue
			 Code of 1986 (relating to limitations) is amended to read as follows:
						
							(6)Limitation on
				cost taken into account for farm vehiclesThe cost of any vehicle
				described in section 280F(d)(5)(B)(iii) for any taxable year which may be taken
				into account under this section shall not exceed
				$30,000.
							.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
					211.Fuel Choice for
			 Transportation
				(a)DefinitionsIn
			 this section:
					(1)Alternative
			 fuel; alternative fuel automobileThe terms alternative
			 fuel and alternative fuel automobile have the meanings
			 given such terms in section 32901 of title 49, United States Code.
					(2)E85The
			 term E85 means a fuel blend containing 85 percent ethanol and 15
			 percent gasoline by volume.
					(3)M85The
			 term M85 means a fuel blend containing 85 percent methanol and 15
			 percent gasoline by volume.
					(4)Flexible fuel
			 vehicleThe term flexible fuel vehicle means a motor
			 vehicle warranted by its manufacturer to operate on any and all blends of
			 gasoline, E85, and M85.
					(5)Fuel
			 choice-enabling motor vehicleThe term fuel choice-enabling
			 motor vehicle means—
						(A)a flexible fuel
			 motor vehicle; or
						(B)a vehicle
			 warranted by its manufacturer to operate on biodiesel.
						(6)Light-duty motor
			 vehicleThe term light-duty motor vehicle means, as
			 defined in regulations promulgated by the Administrator of the Environmental
			 Protection Agency in effect on the date of enactment of this Act—
						(A)a light-duty
			 truck; or
						(B)a light-duty
			 vehicle.
						(b)Fuel Choice for
			 Transportation
					(1)RulemakingNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation shall issue regulations to carry out the provisions of this
			 subsection.
					(2)ScheduleNot
			 less than 50 percent of each light-duty motor vehicles manufacturer’s annual
			 production of passenger cars manufactured on and after January 1, 2012, and
			 before January 1, 2013, and no less than 80 percent of each manufacturer’s
			 production of passenger cars manufactured on and after January 1, 2013 shall be
			 fuel choice enabling motor vehicles or alternative fuel automobiles.
					(3)Temporary
			 exemption from requirementsUpon application by a manufacturer,
			 in such manner and containing such information as the Secretary shall prescribe
			 in the regulations promulgated under this section, the Secretary may at any
			 time, under such terms and conditions and to such extent as the Secretary deems
			 appropriate, temporarily exempt or renew the exemption of a motor vehicle from
			 the requirements of subsection (b) if the Secretary finds that there has been a
			 disruption in the supply of any component required for compliance with the
			 regulations, or a disruption in the use and installation by the manufacturer of
			 such component due to unavoidable events not under the control of the
			 manufacturer, that will prevent a manufacturer from meeting its anticipated
			 production volume of vehicles that meet the requirements of this subsection.
			 Each application for such exemption must be filed by the manufacturer affected,
			 and must specify the models, lines, and types of vehicles actually affected,
			 although the Secretary may consolidate applications of a similar nature of 1 or
			 more manufacturers. Any exemption or renewal shall be conditioned upon the
			 manufacturer’s commitment to recall the exempted vehicles for installation of
			 omitted components within a reasonable time proposed by the manufacturer and
			 approved by the Secretary after such components become available in sufficient
			 quantities to satisfy both anticipated production and recall volume
			 requirements. Notice of each application shall be published in the Federal
			 Register and notice of each decision to grant or deny a temporary exemption,
			 and the reasons for granting or denying it, shall be published in the Federal
			 Register. The Secretary shall require labeling for each exempted motor vehicle
			 which can only be removed after recall and installation of the required
			 components. If a vehicle is delivered without the fuel choice capability
			 required in this section, the Secretary shall require that written notification
			 of the exemption be delivered to the dealer and first purchasers for purposes
			 other than resale of such exempted motor vehicle in such a manner, and
			 containing such information, as the Secretary deems appropriate.
					212.Flexible fuel
			 vehicle economy calculations
				(a)In
			 GeneralSection 32905 of title 49, United States Code, is
			 amended—
					(1)in subsections (b)
			 and (d)—
						(A)by amending
			 paragraph (1) of each subsection to read as follows:
							
								(1)the number
				determined by—
									(A)subtracting from
				1.0 the alternative fuel use factor for the model; and
									(B)dividing the
				difference calculated under subparagraph (A) by the fuel economy measured under
				section 32904(c) when operating the model on gasoline or diesel fuel;
				and
									;
				and
						(B)by amending
			 paragraph (2) of each subsection to read as follows:
							
								(2)the number
				determined by dividing the alternative fuel use factor for the model by the
				fuel economy measured under subsection (a) when operating the model on
				alternative fuel.
								;
				and
						(2)by
			 adding at the end the following:
						
							(h)Determination of
				Alternative Fuel Use Factor
								(1)For purposes of
				subsections (b) and (d), the term alternative fuel use factor
				means, for a model of automobile, the factor determined by the Administrator
				under this subsection.
								(2)At the beginning
				of each calendar year, the Secretary of Transportation shall estimate, by
				model, the aggregate amount of fuel and the aggregate amount of alternative
				fuel used to operate all dual fuel automobiles during the most recent 12-month
				period.
								(3)The Administrator
				shall determine, by regulation, the alternative fuel use factor for each model
				of dual fuel automobile as the fraction that represents, on an energy
				equivalent basis, the ratio that the amount of alternative fuel determined
				under paragraph (2) bears to the amount of fuel determined under paragraph
				(2).
								.
					(b)Effective
			 DateThe amendments made by this section shall take effect on
			 January 1, 2008.
				(c)Applicability of
			 Existing StandardsThe amendments made by this section shall not
			 affect the application of section 32901 of title 49, United States Code, to
			 automobiles manufactured before model year 2008.
				IIIFUEL CHOICES FOR
			 THE 21st CENTURY
			301.Fuel Choice
			 action plan
				(a)Action
			 PlanNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Energy shall transmit to the Congress an action plan
			 detailing specific plans to ensure that—
					(1)not later than
			 December 31, 2015, not less than 10 percent of the Nation’s total ground
			 transportation fuel demand can be supplied by fuels derived from sources other
			 than oil; and
					(2)not later than
			 December 31, 2025, not less than 20 percent of the Nation’s total ground
			 transportation fuel demand can be supplied by fuels derived from sources other
			 than oil.
					(b)FuelsThe
			 action plan may include plans for the use of fuels such as ethanol (derived
			 from agricultural products, cellulosic bioproducts, or waste products),
			 methanol, alternative diesel fuels, hydrogen, and electricity. The plan shall
			 seek to the fullest extent practicable to meet the following goals:
					(1)Not less than 50
			 percent of the fuels will be derived from renewable resources.
					(2)Not less than 50
			 percent of the fuels shall be produced from domestic resources.
					(c)Renewable
			 content in transportation fuelsSection 211(o) of the Clean Air
			 Act (42 U.S.C. 7545(o)) is amended—
					(1)in paragraph
			 (2)(B)—
						(A)in clause
			 (i)—
							(i)by
			 striking 2012 and inserting 2015 in the heading;
							(ii)by
			 striking 2012 and inserting 2015; and
							(iii)by
			 amending the table to read as follows:
								
									
										
											
												Applicable volume of renewable fuel
												
												Calendar
						year(in
						billions of gallons)
												
											
											
												20064.0
												
												20074.7
												
												20085.4
												
												20096.1
												
												20106.8
												
												20118.0
												
												20129.0
												
												201311.0
												
												201413.0
												
												201515.0
												
											
										
									;
							(B)in clause
			 (ii)—
							(i)by
			 striking 2013 and inserting 2016 in the heading;
							(ii)by
			 striking 2013 and inserting 2016; and
							(iii)by
			 striking 2012 and inserting 2015;
							(C)in clause (iii),
			 by striking 2013 and inserting 2016; and
						(D)in clause
			 (iv)—
							(i)by
			 striking 2013 and inserting 2016; and
							(ii)by
			 striking 2012 and inserting 2015;
							(2)in paragraph
			 (3)(A), by striking 2011 and inserting
			 2014;
					(3)in paragraph
			 (3)(B)(i), by striking 2012 and inserting 2015;
			 and
					(4)in paragraph
			 (6)(A), by striking 2012 and inserting
			 2015.
					302.Ethanol action
			 planThe Secretary of Energy
			 shall complete an action plan to be delivered to Congress not later than 1 year
			 after the date of enactment of this Act detailing specific plans to achieve a
			 nationwide inclusion of not less than 10 percent ethanol in the ground
			 transportation fuel supply by December 31, 2015. The plan shall seek to the
			 fullest extent practicable to require that not less than 75 percent of the
			 total ethanol content be produced from renewable, domestic resources.
			303.Fuel neutrality
			 for alternative fuel vehicle refueling property credit
				(a)Eligibility for
			 infrastructure creditSection
			 30C(c)(1) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(1)In
				generalExcept as provided in paragraph (2), the term
				qualified alternative fuel vehicle refueling property has the
				meaning given to such term by section 179A(d), but only with respect to any
				alternative fuel (as defined in section 301 of the Energy Policy Act of 1992
				(42 U.S.C. 13211) including Section 1346 of the Energy Policy Act of
				2005).
						.
				(b)Duration of
			 infrastructure creditSection 30C(g) such Code is amended to read
			 as follows:
					
						(g)TerminationThis
				section shall not apply to property placed in service after December 31,
				2014.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008.
				304.Alternative
			 fuel vehicle refueling property
				(a)Increase in
			 Credit
					(1)In
			 generalSubsection (a) of section 30C of the Internal Revenue
			 Code of 1986 is amended by striking 30 percent and inserting
			 50 percent.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2006, in taxable years ending
			 after such date.
					(b)Alternative Fuel
			 Retail Outlets
					(1)Owner or
			 lessorFor purposes of this subsection, the term owner or
			 lessor means—
						(A)a franchisor who
			 owns, leases, or controls a retail gasoline outlet at which the franchisee is
			 authorized or permitted, under the franchise agreement, to sell alternative
			 fuel; and
						(B)a refiner or
			 distributor who owns, leases, or controls a retail gasoline outlet.
						(2)RequirementBeginning
			 in the year in which 10 percent or more of the registered vehicles in a county
			 are capable of using a designated alternative fuel, each owner or lessor of a
			 retail gasoline outlet with 10 or more vehicle fuel pumps in that county shall
			 offer such designated alternative fuel at not less than 10 percent of such
			 pumps.
					(3)ComplianceAn
			 owner or lessor is in compliance with the requirement under paragraph (2) if
			 the owner or lessor—
						(A)provides
			 alternative fuel at vehicle pumps owned or controlled by the owner or lessor;
			 or
						(B)purchases credits
			 from another owner or lessor who operates more than the minimum required number
			 of alternative fuel pumps.
						(4)ProjectionsNot
			 later than July 1st of each year, the Secretary of Energy shall—
						(A)identify the
			 counties in which at least 10 percent of the registered vehicles are expected
			 to be capable of using a designated alternative fuel within the following
			 18-month period; and
						(B)notify owners and
			 lessors with retail gasoline outlets in the counties identified under
			 subparagraph (A) of the alternative fuel pump requirement under this
			 subsection.
						(5)RulemakingThe
			 Secretary of Energy shall issue regulations to carry out the provisions of this
			 subsection.
					305.Use of CAFÉ
			 penalties to build alternative fueling infrastructureSection 32912 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(e)Alternative
				Fueling Infrastructure Trust Fund(1)There is established in
				the Treasury of the United States a trust fund, to be known as the Alternative
				Fueling Infrastructure Trust Fund, consisting of such amounts as are deposited
				into the Trust Fund under paragraph (2) and any interest earned on investment
				of amounts in the Trust Fund.
						(2)The Secretary of Transportation shall
				remit 90 percent of the amount collected in civil penalties under this section
				to the Trust Fund.
						(3)The Secretary of Energy may obligate
				such sums as are available in the Trust Fund for the Clean Cities grant program
				to increase the number of locations at which consumers may purchase fuel
				containing ethanol, biodiesel, and other alternative
				fuels.
						.
			306.Cellulosic
			 biomass fuelSection
			 211(o)(2)(B)(iii) of the Clean Air Act
			 (42 U.S.C. 7545(o)(2)(B)(iii)) is amended to read as follows:
				
					(iii)Minimum
				quantity derived from cellulosic biomass
						(I)Calendar years
				2008 through 2015For each of calendar years 2008 through 2015,
				the applicable volume referred to in clause (ii) shall contain a minimum number
				of gallons that are derived from cellulosic biomass determined in accordance
				with the following table:
							
								
									
										Applicable minimum
						number of gallons derived from cellulosic biomass
										
										Calendar year:(in millions of gallons):
										
									
									
										200830.0
										
										200945.0
										
										201075.0
										
										2011120.0
										
										2012180.0
										
										2013250.0
										
										2014500.0
										
										20151,000.0.
										
									
								
							
						(II)Calendar year
				2016 and thereafterFor calendar year 2016 and each calendar year
				thereafter, the applicable volume referred to in clause (ii) shall contain a
				minimum number of gallons that are derived from cellulosic biomass this is
				equal to the product obtained by multiplying—
							(aa)the
				applicable volume referred to in clause (ii) for the calendar year; and
							(bb)the
				ratio that 1,000,000,000 gallons of cellulosic biomass bears to the applicable
				volume referred to in clause (ii) for calendar year 2015.
							(III)RatioFor
				calendar year 2008 and each calendar year thereafter, the 2.5-to-1 ratio
				referred to in paragraph (4) shall not
				apply.
						.
			307.Production
			 incentives for cellulosic biofuelsSection 942(f) of the Energy Policy Act of
			 2005 (42 U.S.C. 16251(f)) is amended by striking $250,000,000
			 and inserting $200,000,000 for each of fiscal years 2007 through
			 2011.
			308.Transit-Oriented
			 Development Corridors
				(a)DefinitionsIn
			 this section:
					(1)Transit-oriented
			 development corridorThe term Transit-Oriented Development
			 Corridor or TODC means a geographic area designated by the
			 Secretary under subsection (b).
					(2)Other
			 termsThe terms fixed guide way, local
			 governmental authority, mass transportation,
			 Secretary, State, and urbanized area
			 have the meanings given the terms in section 5302 of title 49, United States
			 Code.
					(b)Transit-Oriented
			 Development Corridors
					(1)In
			 generalThe Secretary shall develop and carry out a program to
			 designate geographic areas in urbanized areas as Transit-Oriented Development
			 Corridors.
					(2)CriteriaAn
			 area designated as a TODC under paragraph (1) shall include rights-of-way for
			 fixed guide way mass transportation facilities (including commercial
			 development of facilities that have a physical and functional connection with
			 each facility).
					(3)Number of
			 todcsIn consultation with State transportation departments and
			 metropolitan planning organizations, the Secretary shall designate—
						(A)not fewer than 10
			 TODCs by December 31, 2015; and
						(B)not fewer than 20
			 TODCs by December 31, 2025.
						(4)Transit
			 grants
						(A)In
			 generalThe Secretary make grants to eligible states and local
			 governmental authorities to pay the Federal share of the cost of designating
			 geographic areas in urbanized areas as TODCs.
						(B)ApplicationEach
			 eligible State or local governmental authority that desires to receive a grant
			 under this paragraph shall submit an application to the Secretary, at such
			 time, in such manner, and accompanied by such additional information as the
			 Secretary may reasonably require.
						(C)Labor
			 standardsSubchapter IV of chapter 31 of title 40, United States
			 Code shall apply to projects that receive funding under this section.
						(D)Federal
			 shareThe Federal share of the cost of a project under this
			 subsection shall be 50 percent.
						(c)TODC Research
			 and DevelopmentTo support effective deployment of grants and
			 incentives under this section, the Secretary shall establish a TODC research
			 and development program to conduct research on the best practices and
			 performance criteria for TODCs.
				(d)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2008 through 2012.
				309.Saving oil by
			 reducing miles-of-travel: Pilot projects
				(a)In
			 GeneralThe Secretary of Transportation (in this section referred
			 to as the Secretary) shall develop and implement pilot projects
			 the purpose of which is to reduce vehicle miles traveled.
				(b)Highway
			 Congestion Tolling Evaluation StudyThe Secretary shall carry out
			 evaluation projects in no less than 6 metropolitan areas selected by the
			 Secretary to determine how technology can best be applied to assess
			 mileage-based road user charges on major highways at peak-commuting times for
			 the purposes of—
					(1)reducing oil
			 usage;
					(2)lessening highway
			 congestion; and
					(3)expanding travel
			 alternatives.
					(c)Parking Cash-Out
			 Evaluation Project
					(1)In
			 generalThe Secretary shall carry out a national evaluation pilot
			 project to assess how offering commuters the option to receive the cash value
			 of their workplace parking place, if any, instead of free parking can—
						(A)reduce oil
			 usage;
						(B)lessen highway
			 congestion; and
						(C)expand travel
			 alternatives.
						(2)Employer
			 requirementUnder the evaluation pilot project, any employer that
			 is participating in the pilot project and offers free-of-charge commuter
			 parking to the employees of the employer must also offer a cashout alternative
			 to employees.
					(d)ReportThe
			 Secretary shall submit to Congress every 2 years after the date of the
			 enactment of this Act a report on the progress and results of pilot projects
			 under this section. The report shall provide an analysis and summary of project
			 implementation, changes in oil usage and travel demand, and other matters as
			 deemed appropriate by the Secretary.
				(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out subsection (b) $4,000,000, and to carry out subsection (c) $4,000,000, for
			 each of fiscal years 2008 through 2016.
				310.Saving oil by
			 reducing vehicle-miles-of-travel: Research and development
				(a)In
			 generalThe Secretary of
			 Transportation shall establish a new research program the purpose of which is
			 to investigate the oil-savings potential and feasibility of programs which
			 convert fixed costs of driving to variable costs.
				(b)Research
			 ProgramThe program’s research shall include studies of the
			 potential and feasibility of—
					(1)varying vehicle
			 registration fees based on vehicle-miles of travel;
					(2)varying vehicle
			 lease fees based on vehicle-miles of travel;
					(3)varying vehicle
			 rental rates based on vehicle-miles of travel; and
					(4)other such costs
			 which could be linked to vehicle-miles of travel in order to provide incentives
			 to reduce driving.
					(c)ReportThe
			 Secretary shall submit to Congress and publish on the Department of
			 Transportation web site at least one research product per year.
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2008 through 2017.
				311.Biofuels
				(a)Energy Policy
			 Act of 2005 AmendmentsThe Energy Policy Act of 2005 is
			 amended—
					(1)in section
			 208(c)(2)(A) by striking be limited to sugar producers and the
			 production of ethanol in the States of Florida, Louisiana, Texas, and Hawaii,
			 divided equally among the States,;
					(2)in section
			 932(a)(1)(C)(ii) by striking , but not including municipal solid waste,
			 gas derived from the biodegradation of municipal solid waste, or paper that is
			 commonly recycled;
					(3)in section
			 946(c)(1) by striking ethanol and inserting
			 transportation fuel produced from biomass;
					(4)in section 1510(b)
			 by striking fuel ethanol and inserting transportation
			 fuel produced from biomass, and
					(5)in section
			 1514(c)(1)(A) by striking biomass ethanol and inserting
			 transportation fuel produced from biomass.
					(b)Internal Revenue
			 Code of 1986 Amendment
					(1)AmendmentSection
			 30C(c)(1)(A) of the Internal Revenue Code of 1986 is amended by striking
			 one or more of the following: ethanol, natural gas, compressed natural
			 gas, liquefied natural gas, liquefied petroleum gas, or hydrogen and
			 inserting an alternative fuel (as defined in section 301 of the Energy
			 Policy Act of 1992 (42 U.S.C. 13211)), including section 1346 of the Energy
			 Policy Act of 2005.
					(2)EffectThe
			 amendment made by paragraph (1) shall take effect as if enacted by section 1342
			 of the Energy Policy Act of 2005.
					(c)Clean Air Act AmendmentsThe
			 Clean Air Act is amended—
					(1)in section 212 (42
			 U.S.C. 7546)—
						(A)by adding at the
			 end of subsection (a) the following new paragraph:
							
								(4)BiofuelThe
				term biofuel means any transportation fuel produced from
				biomass.
								;
				and
						(B)by striking
			 ethanol each place it appears and inserting
			 biofuel; and
						(2)in section 211(r)
			 (42 U.S.C. 7545(r)) by striking ethanol each place it appears
			 and inserting biofuel.
					IVElectricity for
			 Transportation
			401.Near-term vehicle
			 technology program
				(a)PurposesThe
			 purposes of this section are to enhance the energy security of the United
			 States, reduce dependence on imported oil, improve the energy efficiency of the
			 transportation sector, and reduce emissions through the expansion of grid
			 supported mobility, through programs to—
					(1)develop, in
			 partnership with industry, research institutions, National Laboratories, and
			 institutions of higher education, projects to foster—
						(A)the
			 commercialization of electric drive vehicle technology for various sizes and
			 applications of vehicles, including commercialization of plug-in hybrid
			 electric vehicles and plug-in hybrid fuel cell vehicles;
						(B)growth in
			 employment in the United States in electric drive design and manufacturing of
			 components and vehicles;
						(C)validation of the
			 potential for plug-in hybrid vehicles through fleet demonstrations and data
			 collection; and
						(D)acceleration of
			 fuel cell commercialization through comprehensive development and
			 commercialization of the electric drive technology systems that are the
			 foundational technology of the fuel cell vehicle system;
						(2)make critical
			 public investments to help private industry, institutions of higher education,
			 National Laboratories, and research institutions to expand innovation,
			 industrial growth, and jobs in the United States through the development,
			 demonstration, and commercialization of a wide range of electric drive
			 components, systems, and vehicles using diverse electric drive transportation
			 technologies;
					(3)optimize the
			 availability of the existing electric infrastructure for use in fueling light
			 duty transportation and other on-road and nonroad vehicles in lieu of vehicles
			 and equipment that use petroleum, including the more than 3,000,000 reported
			 units (such as electric forklifts, golf carts, and similar nonroad vehicles) in
			 use on the date of enactment of this Act; and
					(4)develop advanced
			 communication, metering and charging technologies necessary for the integration
			 of electric drive transportation technology into the smart grid of the
			 future.
					(b)DefinitionsIn
			 this section:
					(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
					(2)BatteryThe
			 term battery means an electrochemical energy storage device used
			 in an on-road or nonroad vehicle powered in whole or in part using an off-board
			 or on-board source of electricity.
					(3)Electric drive
			 transportation technologyThe term electric drive
			 transportation technology means—
						(A)vehicles that use
			 an electric motor for all or part of their motive power and that may or may not
			 use off-board electricity, including battery electric vehicles, fuel cell
			 vehicles, engine dominant hybrid electric vehicles, plug-in hybrid electric
			 vehicles, plug-in hybrid fuel cell vehicles, and electric rail; or
						(B)equipment relating
			 to transportation or mobile sources of air pollution that use an electric motor
			 to replace an internal combustion engine for all or part of the work of the
			 equipment, including corded electric equipment linked to transportation or
			 mobile sources of air pollution, and electrification technologies at airports,
			 ports, truck stops, and material handling facilities.
						(4)Engine dominant
			 hybrid electric vehicleThe term engine dominant hybrid
			 electric vehicle means an on-road or nonroad vehicle that—
						(A)is propelled by an
			 internal combustion engine or heat engine using—
							(i)any
			 combustible fuel;
							(ii)an
			 on-board, rechargeable storage device; and
							(B)has no means of
			 using an off-board source of electricity.
						(5)Fuel cell
			 vehicleThe term fuel cell vehicle means an
			 on-road or nonroad vehicle that uses a fuel cell (as defined in section 3 of
			 the Spark M. Matsunaga Hydrogen Research, Development, and Demonstration Act of
			 1990).
					(6)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 2 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15801).
					(7)Nonroad
			 vehicleThe term nonroad vehicle means a vehicle
			 that is powered by a nonroad engine, as that term is defined in section 216 of
			 the Clean Air Act (42 U.S.C. 7550), or fully or partially by an electric motor
			 powered by a fuel cell, a battery, or an off-board source of electricity and
			 that is not a motor vehicle or a vehicle used solely for competition.
					(8)Plug-in hybrid
			 electric vehicleThe term plug-in hybrid electric
			 vehicle means a light-duty, medium-duty, or heavy-duty on-road or
			 nonroad vehicle that is propelled by an internal combustion engine or heat
			 engine and/or an electric motor and energy storage system using—
						(A)any combustible
			 fuel;
						(B)an on-board,
			 rechargeable storage device; and
						(C)a means of using an
			 off-board source of electricity to operate the vehicle in intermittent or
			 continuous all-electric mode.
						(9)Plug-in hybrid
			 fuel cell vehicleThe term plug-in hybrid fuel cell
			 vehicle means a fuel cell vehicle with an on-board, rechargeable
			 storage device powered by an off-board source of electricity.
					(10)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(c)Electric Drive
			 Transportation Program
					(1)Research and
			 developmentThe Secretary shall conduct a program of research,
			 development, demonstration, and commercial application for electric drive
			 transportation technology, including—
						(A)high capacity,
			 high efficiency batteries that have improved battery life, energy storage
			 capacity and power delivery capacity when compared to technology that is in
			 commercial service;
						(B)high efficiency
			 on-board and off-board charging components;
						(C)high power and
			 energy efficient drive train systems for passenger and commercial vehicles and
			 for nonroad vehicles;
						(D)control system
			 development and power train development and integration for plug-in hybrid
			 electric vehicles, plug-in hybrid fuel cell vehicles, and engine dominant
			 hybrid electric vehicles, including—
							(i)development of
			 efficient cooling systems;
							(ii)analysis and
			 development of control systems that minimize the emissions profile when clean
			 diesel engines are part of a plug-in hybrid drive system; and
							(iii)development of
			 different control systems that optimize for different goals, including battery
			 life, reduction of petroleum consumption, and greenhouse gas reduction;
							(E)nanomaterial
			 technology applied to both battery and fuel cell systems; and
						(F)smart vehicle and
			 grid interconnection devices and software that enable communications between
			 the grid of the future and electric drive vehicles
						(2)Market
			 assessment and electricity usageThe Secretary, in consultation
			 with the Administrator and with industry, shall implement a program to—
						(A)understand and
			 inventory existing electric drive technologies and markets;
						(B)identify and
			 implement methods of removing barriers for existing and emerging applications
			 of electric drive transportation technologies;
						(C)work with
			 utilities to develop low-cost, simple methods of utilizing off-peak electricity
			 or managing any on-peak electricity use;
						(D)develop systems
			 and processes to enable plug-in hybrid vehicles to enhance the availability of
			 emergency back-up power for consumers and study and demonstrate the potential
			 value to the grid to utilize the energy stored in the on-board storage systems
			 to improve the efficiency and reliability of the grid generation system;
			 and
						(E)work with
			 utilities and other interested stakeholders to study and demonstration the
			 linkages and implications of the introduction of plug-in hybrids and other
			 types of electric transportation and the production of electricity from
			 renewable resources.
						(3)Grants to
			 encourage off-peak electricity usageThe Secretary shall award
			 grants to partially fund public and private electric utility programs and
			 technologies that encourage owners of electric drive transportation
			 technologies to use off-peak electricity or have the load managed by the
			 utility.
					(4)Plug-in hybrid
			 electric vehicle and electric drive transportation testing and
			 certification
						(A)In
			 generalFor purposes of enabling the introduction of plug-in
			 hybrid electric vehicles and electric drive transportation technology into
			 commercial use, the Secretary shall develop, in collaboration with industry and
			 in consultation with the Administrator, a program to test the emissions of
			 criteria pollutants, energy use and the petroleum reduction potential of
			 light-, medium-, and heavy-duty plug-in hybrid electric vehicles and other
			 forms of electric drive transportation in both actual driving and test
			 conditions. The Secretary shall also cooperate with the Administrator in the
			 development of the program described in subparagraph (B) to establish
			 certification standards for light-, medium- and heavy-duty plug-in hybrid
			 electric vehicles.
						(B)Testing
			 programThe testing program shall consider the results of prior
			 testing activities of the public and private sectors, and shall utilize the
			 capabilities of the Department of Energy’s Field Operations Program and
			 Qualified Vehicle Testing Sites. Test procedures shall include consideration
			 of—
							(i)the
			 vehicle and fuel as a system, not just an engine;
							(ii)nightly off-board
			 charging; and
							(iii)different
			 engine-turn on speed control strategies.
							(C)Certification
			 programWithin 6 months of the date of enactment of this section,
			 the Administrator shall develop a task force including vehicle manufacturers,
			 environmental organizations, utilities, fleet operators, research organizations
			 and representatives of Federal agencies, including the Department of
			 Transportation and the Department of Energy, to consider the establishment of
			 minimum certification standards for plug-in hybrid electric vehicles.
						(D)DutiesThe
			 task force established under subparagraph (C) shall—
							(i)identify critical
			 path issues in the establishment of a certification protocol;
							(ii)identify criteria
			 for the establishment of a plug-in hybrid certification protocol that would be
			 applicable to various plug-in hybrid vehicle technologies and applications and
			 vehicle control strategies;
							(iii)evaluate test
			 data available from hybrid vehicle test programs and fuel economy
			 analysis;
							(iv)work with the
			 Administrator to develop guidelines to permit the emissions reductions
			 attributable to the use of plug-in hybrid vehicles to be recognized for
			 purposes of State Implementation Plans; and
							(iv)recommend a
			 certification protocol for certifying the emissions, fuel economy and petroleum
			 usage of plug-in hybrid vehicles.
							(E)Public
			 commentWithin 18 months of the date of enactment of this
			 section, the Administrator shall publish the recommended certification protocol
			 for public comment.
						(F)Final
			 protocolNot later than two years after the date of enactment of
			 this section, the Administrator shall publish a final certification protocol
			 for plug-in hybrid vehicles.
						(5)City
			 carsNot later than 1 year after the date of enactment of this
			 section, the Secretary, in consultation with the Secretary of Transportation,
			 shall study and report to Congress on the benefits, including petroleum
			 savings, of and barriers to the widespread deployment of a potentially new
			 class of vehicles known as city cars with performance capability that exceeds
			 that of low speed vehicles but is less than that of passenger vehicles, and
			 which may be battery electric, fuel cell electric, or plug-in hybrid electric
			 vehicles. Such study shall examine and recommend appropriate safety
			 requirements for such vehicles based on patterns of usage.
					(d)Plug-in hybrid
			 electric vehicle demonstration program
					(1)EstablishmentThe
			 Secretary shall establish a competitive demonstration program to provide grants
			 on a cost-shared basis to State governments, local governments, metropolitan
			 transportation authorities, air pollution control districts, private or
			 nonprofit entities or combinations thereof, to carry out a project or projects
			 for demonstration of plug-in hybrid electric vehicles
					(2)AdministrationThe
			 Secretary shall establish requirements for applications for grants under this
			 section. The Secretary shall require, at a minimum, that applicants describe
			 how data will be collected and summarized for dissemination to the Department,
			 other grantees and the public, on—
						(A)vehicle and
			 component performance, including performance of the battery, energy management,
			 and charging systems, under various driving speeds, trip ranges, traffic and
			 other driving conditions;
						(B)vehicle and
			 component costs, including acquisition, operating and maintenance costs;
						(C)vehicle emissions,
			 including emissions of greenhouse gases; and
						(D)petroleum
			 displacement as a result of the project.
						(3)SolicitationNot
			 later than 180 days after the date of enactment of this section, the Secretary
			 shall solicit proposals to demonstrate plug-in hybrid electric vehicles.
			 Thereafter, the Secretary shall make annual solicitations for proposals to
			 carry out this section.
					(4)Selection
			 criteria
						(A)PriorityWhen
			 making awards under this subsection, the Secretary shall consider each
			 applicant’s previous experience involving plug-in hybrid electric vehicles and
			 shall give priority consideration to applications that—
							(i)demonstrate a path
			 to commercialization for the vehicles demonstrated;
							(ii)demonstrate
			 technologies that optimize the performance of the vehicle in terms of miles per
			 gallon and emission reduction in urban and suburban environments; or
							(iii)are
			 likely to make a significant contribution to the advancement of the technology
			 and production in the United States.
							(B)Scope of
			 demonstrationsWhen making awards under this subsection, the
			 Secretary shall ensure that the program will—
							(i)demonstrate the
			 operation of plug-in hybrid vehicles under various driving speeds, trip ranges,
			 driving conditions, climate conditions and topography conditions;
							(ii)demonstrate
			 light-, medium- and heavy-duty vehicles with a variety of battery and
			 engine-turn-on control systems;
							(iii)demonstrate
			 plug-in hybrid vehicles in a variety of applications including military
			 applications, mass market passenger and light-duty truck applications, and
			 fleet applications;
							(iv)demonstrate
			 vehicles from original equipment manufacturers, Tier One suppliers, or other
			 entities capable of achieving commercialization of the technology; and
							(v)provide an
			 opportunity for innovation and creativity from small and breakthrough
			 technology companies.
							(5)Other
			 requirements
						(A)Continuing
			 eligibilityAn applicant that has received a grant in one year
			 may apply for additional funds in subsequent years, but the Secretary shall not
			 provide more than an aggregate of $20,000,000 in Federal assistance under the
			 program to any applicant for fiscal years 2008 through 2013.
						(B)InformationThe
			 Secretary shall establish mechanisms to ensure that nonproprietary information,
			 test data, specifications, and knowledge gained by participants in the program
			 are shared among the program participants and available to other interested
			 parties, including other applicants.
						(e)Education
			 programThe Secretary shall develop a nationwide education
			 strategy for electric drive transportation technologies providing secondary and
			 high school teaching materials and support for education offered by
			 institutions of higher education that is focused on electric drive system and
			 component engineering, including—
					(1)the Plug-In Hybrid
			 Electric Vehicle competition for institutions of higher education to be named
			 in honor of the pioneering work of Dr. Andrew Frank; and
					(2)a
			 program to award funds to institutions of higher education to create or support
			 degree programs to ensure the availability of trained electrical and mechanical
			 engineers with the skills necessary for the advancement of plug-in hybrid
			 electric vehicles and other forms of electric-drive transportation.
					(f)Near-term
			 electric transportation deployment program
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 section, after consultation with the Secretary and the Secretary of
			 Transportation, the Administrator shall establish a program of grants and loans
			 to deploy qualified electric transportation that can reduce petroleum use,
			 greenhouse gas emissions and criteria pollutants by 40 percent or more when
			 compared to commercially available, nonelectric technologies.
					(2)DefinitionFor
			 purposes of this subsection, the term qualified electric transportation
			 project includes ship-to-shore electrification, truck stop
			 electrification, electric truck refrigeration units; electric airport ground
			 support equipment, electric material handing equipment, electric or dual mode
			 electric freight rail, and associated infrastructure, including, but not
			 limited to, panel upgrades, battery chargers, and trenching.
					(3)GrantsTwo
			 thirds of the funds made available by the Administrator for grants to qualified
			 electric transportation projects shall be allocated competitively based on the
			 overall cost-effectiveness of the project in reducing emissions of criteria
			 pollutants, emissions of greenhouse gases, and petroleum usage. One-third of
			 the grant funds made available shall be awarded to projects as applications are
			 received as long as the projects meet the minimum standard for the reduction of
			 40 percent in emissions of criteria pollutants, emissions of greenhouse gases
			 and petroleum usage. Large scale projects and large scale aggregators of
			 projects are encouraged.
					(4)LoansThe
			 Administrator shall establish a revolving loan program to provide loans for
			 qualified electric transportation projects. Of funds appropriated to carry out
			 the purposes of this subsection, amounts not utilized for grants under
			 paragraph (3) shall be used to fund the loan program. The Administrator shall
			 establish criteria for loans under this paragraph.
					(g)Transition to
			 fuel and technology neutral regulations
					(1)Findings
						(A)Congress finds that
			 in light of advances in automotive engine technologies since the passage of the
			 Clean Air Act, it is necessary to modify the control of mobile source emissions
			 pursuant to the Clean Air Act to establish fuel and technology neutral mobile
			 source emissions control programs.
						(B)Congress finds that
			 replacement of current emissions control requirements with a market-based
			 program that encourages the use of the most fuel efficient and environmentally
			 benign vehicles will provide opportunities for all vehicle types, including
			 vehicles with spark-ignited engines, compression-ignited engines, other engine
			 types, dual fueled vehicles, flexible fuel vehicles, fuel cell electric
			 vehicles, battery electric vehicles, plug-in hybrid electric vehicles, corded
			 electric vehicle equipment and other electric propulsion technologies.
						(2)ReportsWithin
			 1 year of the date of enactment of this section, the Administrator shall report
			 to Congress on all of the fuel and technology-specific definitions in Federal
			 environmental law and regulations and recommend how such definitions might be
			 changed to be fuel and technology neutral. Within 18 months of the date of
			 enactment of this section, the Administrator shall report to Congress on how
			 petroleum reductions, emissions reductions, and reductions in full fuel cycle
			 criteria pollutants could be incorporated into the fuel and technology neutral
			 emissions reduction program required under paragraph (3).
					(3)RulemakingAfter
			 providing the report required under paragraph (2), the Administrator shall,
			 within 2 years of the date of enactment of this section, adopt final rules to
			 implement a fuel and technology neutral program to reduce tailpipe and
			 evaporative emissions of criteria pollutants from mobile sources. Such program
			 shall take effect not later than 10 years after the date of enactment of this
			 section.
					(4)DefinitionFor
			 purposes of this subsection, fuel and technology neutral mobile source
			 emissions control programs means programs that contain minimum
			 standards for emissions of criteria pollutants from mobile sources and a
			 credit-based compliance mechanism for manufacturers that includes averaging,
			 banking and trading of credits for exceeding the minimum standard.
					(h)Cost
			 sharingNotwithstanding section 988(c) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16352), the Secretary shall reduce to 30 percent the
			 non-Federal cost share required from local and municipal governments
			 participating in the programs authorized in this section.
				(i)Merit
			 reviewNotwithstanding section 989 of the Energy Policy Act of
			 2005 (42 U.S.C. 16353), not more than 30 percent of the total funding awarded
			 under this section shall be directly awarded to National Laboratories, not more
			 than 10 percent of the total funding awarded under this section shall be
			 awarded, directly or indirectly, to projects for the development. or
			 demonstration of fuel cell vehicles or plug-in hybrid fuel cell vehicles, not
			 more than 30 percent of the total funding awarded under subsection (f) shall be
			 awarded, directly or indirectly, to ship-to-shore-electrification projects, and
			 not more than 5 percent of the total funding awarded under this section shall
			 be awarded, directly or indirectly, to projects for the development or
			 demonstration of electric rail or magnetic levitation trains.
				(j)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out the programs under subsections (c) and (e) $110,000,000 for each of fiscal
			 years 2008 through 2013. There are authorized to be appropriated to carry out
			 the program under subsection (d) $60,000,000 for each of fiscal years 2008
			 through 2012, of which $20,000,000 shall be available only for award to local
			 and municipal governments. There are authorized to be appropriated to carry out
			 the programs under subsections (f) and (g) $125,000,000 for each of fiscal
			 years 2008 through 2013.
				402.Amendments to
			 Alternative Motor Vehicle Credit
				(a)2002 model year
			 city fuel economySection
			 30B(c)(2)(A)(ii) of Subpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						(ii)2002 model year
				city fuel economyFor purposes of this section, the 2002 model
				year city fuel economy with respect to a vehicle shall be determined on a
				gasoline equivalent basis as determined by the Administrator of the
				Environmental Protection Agency using the tables provided in subsection
				(b)(2)(B) with respect to such vehicle, except that for purposes of subsection
				(d)(2)(A)(i) city fuel economy must not include fuel economy increases
				resulting from off-vehicle sources of
				electricity.
						.
				(b)New Qualified
			 Hybrid Motor Vehicle CreditSection 30B(d) of Subpart B of Part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 to read as follows:
					
						(d)New qualified
				hybrid motor vehicle credit
							(1)In
				generalFor purposes of subsection (a), the new qualified hybrid
				motor vehicle credit determined under this subsection for the taxable year is
				the credit amount determined under paragraph (2) with respect to a new
				qualified hybrid motor vehicle placed in service by the taxpayer during the
				taxable year.
							(2)Credit
				amount
								(A)Credit amount
				for passenger automobiles and light trucks
									(i)in
				the case of a new qualified hybrid motor vehicle which is a passenger
				automobile or light truck and which has a gross vehicle weight rating of not
				more than 8,500 pounds, the amount determined under this paragraph is the sum
				of the amounts determined under clauses (ii), (iii), and (iv).
									(ii)Fuel
				economyThe amount determined under this clause is the amount
				which would be determined under subsection (c)(2)(A) if such vehicle were a
				vehicle referred to in such subsection.
									(iii)Conservation
				creditThe amount determined under this clause is the amount
				which would be determined under subsection (c)(2)(B) if such vehicle were a
				vehicle referred to in such subsection.
									(iv)Increase for
				battery-powered range from off-vehicle electricityThe amount
				determined under this clause in 2009 to 2015 as follows:
										(I)$800 if such
				vehicle uses a 4 kWh traction battery.
										(II)$1200 if such
				vehicle uses a 5 kWh traction battery.
										(III)$1600 if such
				vehicle uses a 6 kWh traction battery.
										(IV)$2000 if such
				vehicle uses a 7 kWh traction battery.
										(V)$2400 if such
				vehicle uses a 8 kWh traction battery.
										(VI)$2800 if such
				vehicle uses a 9 kWh traction battery.
										(VII)$3000 if such
				vehicle uses a 10 kWh traction battery.
										(VIII)$3200 if such
				vehicle uses a 11 kWh traction battery.
										(IX)$3400 if such
				vehicle uses a 12 kWh traction battery.
										(X)$3800 if such
				vehicle uses a 13 kWh traction battery.
										(XI)$4000 if such
				vehicle uses a 14 kWh traction battery.
										(XII)$4200 if such
				vehicle uses a 15 kWh traction battery.
										(B)Credit amount
				for other motor vehicles
									(i)In
				generalIn the case of any new qualified hybrid motor vehicle to
				which subparagraph (A) does not apply, the amount determined under this
				paragraph is the amount equal to the applicable percentage of the qualified
				incremental hybrid cost of the vehicle as certified under clause (v).
									(ii)Applicable
				percentageFor purposes of clause (i), the applicable percentage
				is—
										(I)20 percent if the
				vehicle achieves an increase in city fuel economy relative to a comparable
				vehicle of at least 30 percent but less than 40 percent,
										(II)30 percent if the
				vehicle achieves such an increase of at least 40 percent but less than 50
				percent,
										(III)40 percent if
				the vehicle achieves such an increase of at least 50 percent, and
										(IV)40 percent for a
				plug-in hybrid electric vehicle that can use off-board electricity to recharge
				an energy storage device capable of ten (or greater) miles of all electric
				range.
										More than 40
				percent shall be granted if the all electric range is greater than 10 miles, as
				determined by the Administrator of the Environmental Protection Agency.(iii)Qualified
				incremental hybrid costFor purposes of this subparagraph, the
				qualified incremental hybrid cost of any vehicle is equal to the amount of the
				excess of the manufacturer’s suggested retail price for such vehicle over such
				price for a comparable vehicle, to the extent such amount does not
				exceed—
										(I)$7,500, if such
				vehicle has a gross vehicle weight rating of not more than 14,000
				pounds,
										(II)$15,000, if such
				vehicle has a gross vehicle weight rating of more than 14,000 pounds but not
				more than 26,000 pounds, and
										(III)$30,000, if such
				vehicle has a gross vehicle weight rating of more than 26,000 pounds.
										(iv)Comparable
				vehicleFor purposes of this subparagraph, the term
				comparable vehicle means, with respect to any new qualified
				hybrid motor vehicle, any vehicle which is powered solely by a gasoline or
				diesel internal combustion engine and which is comparable in weight, size, and
				use to such vehicle.
									(v)CertificationA
				certification described in clause (i) shall be made by the manufacturer and
				shall be determined in accordance with guidance prescribed by the Secretary.
				Such guidance shall specify procedures and methods for calculating fuel economy
				savings and incremental hybrid costs.
									(3)New qualified
				hybrid motor vehicleFor purposes of this subsection—
								(A)In
				generalThe term new qualified hybrid motor
				vehicle means a motor vehicle—
									(i)which draws
				propulsion energy from onboard sources of stored energy which are both—
										(I)an internal
				combustion or heat engine using consumable fuel, and
										(II)a rechargeable
				energy storage system,
										(ii)which, in the case
				of a vehicle to which paragraph (2)(A) applies, has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the equivalent
				qualifying California low emission vehicle standard under section 243(e)(2) of
				the Clean Air Act for that make and model year, and—
										(I)in the case of a
				vehicle having a gross vehicle weight rating of 6,000 pounds or less, the Bin 5
				Tier II emission standard established in regulations prescribed by the
				Administrator of the Environmental Protection Agency under section 202(i) of
				the Clean Air Act for that make and model year vehicle, and
										(II)in the case of a
				vehicle having a gross vehicle weight rating of more than 6,000 pounds but not
				more than 8,500 pounds, the Bin 8 Tier II emission standard which is so
				established,
										(iii)which has a
				maximum available power of at least—
										(I)4 percent in the
				case of a vehicle to which paragraph (2)(A) applies,
										(II)10 percent in the
				case of a vehicle which has a gross vehicle weight rating of more than 8,500
				pounds and not more than 14,000 pounds, and
										(III)15 percent in
				the case of a vehicle in excess of 14,000 pounds,
										(iv)which, in the
				case of a vehicle to which paragraph (2)(B) applies, has an internal combustion
				or heat engine which has received a certificate of conformity under the Clean
				Air Act as meeting the emission standards set in the regulations prescribed by
				the Administrator of the Environmental Protection Agency for 2004 through 2007
				model year diesel heavy duty engines or Otto cycle heavy duty engines, as
				applicable,
									(v)the original use
				of which commences with the taxpayer,
									(vi)which is acquired
				for use or lease by the taxpayer and not for resale, and
									(vii)which is made by
				a manufacturer.
									(viii)which includes
				plug-in hybrid electric vehicles for purposes of paragraphs (2)(A) and
				(2)(B).
									Such
				term shall not include any vehicle which is not a passenger automobile or light
				truck if such vehicle has a gross vehicle weight rating of less than 8,500
				pounds.(B)Consumable
				fuelFor purposes of subparagraph (A)(i)(I), the term
				consumable fuel means any solid, liquid, or gaseous matter which
				releases energy when consumed by an auxiliary power unit.
								(C)Maximum
				available power
									(i)Certain
				passenger automobiles and light trucksIn the case of a vehicle
				to which paragraph (2)(A) applies, the term maximum available
				power means the maximum power available from the rechargeable energy
				storage system, during a standard 10 second pulse power or equivalent test,
				divided by such maximum power and the SAE net power of the heat engine.
									(ii)Other motor
				vehiclesIn the case of a vehicle to which paragraph (2)(B)
				applies, the term maximum available power means the maximum
				power available from the rechargeable energy storage system, during a standard
				10 second pulse power or equivalent test, divided by the vehicle’s total
				traction power. For purposes of the preceding sentence, the term total
				traction power means the sum of the peak power from the rechargeable
				energy storage system and the heat engine peak power of the vehicle, except
				that if such storage system is the sole means by which the vehicle can be
				driven, the total traction power is the peak power of such storage
				system.
									(D)All electric
				rangeFor purposes of paragraph (2)(B) the term all
				electric range means miles traveled in a hybrid electric vehicle
				capable of using an off-vehicle source of electricity and tested using the
				Environmental Protection Agency’s Federal Urban Driving Schedule or a new
				driving schedule for plug-in hybrid electric vehicles.
								(E)KWH traction
				batteryFor purposes of paragraph (2)(A)(iii) the term kWh
				traction battery means the size of an electrochemical storage device as
				measured by from 100 percent state of charge to 0 percent state of charge as
				defined at 10 C.F.R.
				_____.
								(F)Plug-in hybrid
				electric vehicleFor purposes of paragraphs (2)(A) and (2)(B),
				the term plug-in hybrid electric vehicle means a light-duty,
				medium-duty, or heavy-duty on-road or vehicle that is propelled by an internal
				combustion engine or heat engine and/or an electric motor and energy storage
				system using:
									(i)any combustible
				fuel,
									(ii)an on-board,
				rechargeable storage device, and
									(iii)a
				means of using an off-board source of electricity to operate the vehicle in
				intermittent or continuous all-electric
				mode.
									.
				(c)Driving schedule
			 for plug-in hybrid electric vehicles
					(1)EstablishmentNot
			 later than 18 months after the date of enactment of this section, the
			 Administrator of the Environmental Protection Agency shall develop a driving
			 schedule for plug-in hybrid electric vehicles based on a test that shall start
			 with a full battery and end when the battery reaches 20 percent state of charge
			 after intermittent use of the battery and electric motor for vehicle propulsion
			 at speeds no greater than 35 miles per hour, and which does not count vehicle
			 miles traveled while the engine is operating.
					(2)Bonus
			 creditsVehicles that can travel in all electric mode during a
			 separate test of higher speed operation shall be entitled to bonus all electric
			 range miles for purposes of the credit provided in Section 30B of the Internal
			 Revenue Code of 1986, on a schedule to be established by rule by the
			 Administrator.
					(d)Duration of tax
			 creditSection 30B(i) of the Internal Revenue Code of 1986, as
			 amended by this Act, is amended to read as follows:
					
						(i)TerminationThis
				section shall not apply to any property purchased after—
							(1)in the case of a
				new qualified fuel cell motor vehicle (as described in subsection (b)),
				December 31, 2014,
							(2)in the case of a
				new advanced lean burn technology motor vehicle (as described in subsection
				(c)) or a new qualified hybrid motor vehicle (as described in subsection
				(d)(2)(A)), December 31, 2010,
							(3)in the case of a
				new qualified hybrid motor vehicle (as described in subsection (d)(2)(B)),
				December 31, 2010,
							(4)in the case of a
				new qualified alternative fuel vehicle (as described in subsection (e)),
				December 31, 2010, and
							(5)in the case of a
				new qualified hybrid motor vehicle which is a plug-in hybrid electric vehicle
				range (as described in subsection (d)(2)(A) and (d) (2) (B), December 31,
				2015.
							.
				(e)Effective
			 dateThe amendments made by this section shall take effect for
			 property or vehicles placed in service after December 31, 2008.
				403.Idling
			 Reduction Tax Credit
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
					
						45O.Idling
				reduction credit
							(a)General
				ruleFor purposes of section 38, the idling reduction tax credit
				determined under this section for the taxable year is an amount equal to 50
				percent of the amount paid or incurred for the purchase and installation of
				each qualifying idling reduction device or qualifying idle reduction
				infrastructure placed in service by the taxpayer during the taxable
				year.
							(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) shall not exceed $3,500
				per device or per qualifying infrastructure.
							(c)DefinitionsFor
				purposes of subsection (a)—
								(1)Qualifying
				idling reduction deviceThe term qualifying idling
				reduction device means any device or system of devices that—
									(A)is installed on a
				heavy-duty diesel-powered on-highway vehicle,
									(B)is designed to
				provide to such vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary using
				either—
										(i)an
				all electric unit such as a battery powered unit or from grid-supplied
				electricity, or
										(ii)a
				dual fuel unit powered by diesel or other fuels, and is capable of providing
				such services from grid-supplied electricity or on-truck batteries
				alone,
										(C)the original use
				of which commences with the taxpayer,
									(D)is acquired for
				use by the taxpayer and not for resale, and
									(E)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				long-duration idling of such vehicle at a motor vehicle rest stop or other
				location where such vehicles are temporarily parked or remain
				stationary.
									(2)Heavy-duty
				diesel-powered on-highway vehicleThe term heavy-duty
				diesel-powered on-highway vehicle means any vehicle, machine, tractor,
				trailer, or semi-trailer propelled or drawn by mechanical power and used upon
				the highways in the transportation of passengers or property, or any
				combination thereof determined by the Federal Highway Administration.
								(3)Long-duration
				idlingThe term long-duration idling means the
				operation of a main drive engine, for a period greater than 15 consecutive
				minutes, where the main drive engine is not engaged in gear. Such term does not
				apply to routine stoppages associated with traffic movement or
				congestion.
								(4)Qualifying idle
				reduction infrastructureThe term qualifying idle
				reduction infrastructure means either —
									(A)off-truck
				equipment to supply electric power, including electric receptacles, boxes,
				wiring, conduit, and other connections to one truck space, or
									(B)off-truck equipment
				that directly provides air conditioning, heating, electric power, and other
				connections and services to one truck space.
									(d)No double
				benefitFor purposes of this section—
								(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
								(2)Other deductions
				and creditsNo deduction or credit shall be allowed under any
				other provision of this chapter with respect to the amount of the credit
				determined under this section.
								(3)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable
				year.
								.
				(b)Credit to be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus , and by adding at
			 the end the following new paragraph:
					
						(32)the idling
				reduction tax credit determined under section
				45O(a).
						.
				(c)Conforming
			 amendments
					(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45M the following new
			 item:
						
							
								Sec. 45O. Idling reduction
				credit.
							
							.
					(2)Section 1016(a) of
			 such Code, as amended by this Act, is amended by striking and at
			 the end of paragraph (37), by striking the period at the end of paragraph (38)
			 and inserting , and, and by adding at the end the
			 following:
						
							(39)in the case of a
				facility with respect to which a credit was allowed under section 45O, to the
				extent provided in section
				45O(d)(A).
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				(e)Determination of
			 certification standards by Secretary of Energy for certifying idling reduction
			 devicesNot later than 6 months after the date of the enactment
			 of this section and in order to reduce air pollution and fuel consumption, the
			 Secretary of Energy, in consultation with the Administrator of the
			 Environmental Protection Agency and the Secretary of Transportation, shall
			 publish the standards under which the Secretary, in consultation with the
			 Administrator of the Environmental Protection Agency and the Secretary of
			 Transportation, will, for purposes of section 45O of the Internal Revenue Code
			 of 1986 (as added by this section), certify the idling reduction devices and
			 qualifying infrastructure which will reduce long-duration idling of vehicles at
			 motor vehicle rest stops or other locations where such vehicles are temporarily
			 parked or remain stationary in order to reduce air pollution and fuel
			 consumption.
				404.Plug-in Hybrid
			 Electric Vehicle Prize
				(a)In
			 generalThe Secretary of Energy (in this section referred to as
			 the Secretary) shall carry out a program to competitively award
			 cash prizes to advance the research, development, demonstration, and commercial
			 application of plug-in hybrid electric vehicle technology.
				(b)CategoriesThe
			 Secretary shall establish prizes for—
					(1)batteries using
			 nanotechnology for application in plug-in hybrid electric vehicles or in
			 plug-in hybrid fuel cell vehicles;
					(2)prototypes of
			 plug-in hybrid electric vehicles that best meet or exceed objective performance
			 criteria;
					(3)demonstrations of
			 prototypes of plug-in hybrid electric vehicles in medium duty, heavy-duty,
			 nonroad vehicle or military applications that are designed to facilitate the
			 eventual market success of plug-in hybrid electric vehicle technologies;
					(4)advancements in
			 plug-in hybrid electric vehicle technology for light-duty passenger vehicle
			 applications that can significantly advance the petroleum reduction and
			 environmental benefits or control system technology;
					(5)advancements in
			 plug-in hybrid electric vehicles technology for light-duty passenger
			 applications to obtain at least 30 miles of continuous all electric range at
			 highway speeds, to seat two or more passengers, to use four or more wheels, to
			 demonstrate zero to 60 mile per hour acceleration in 10 seconds or less, to
			 meet Environmental Protection Agency criteria pollutant standards, and to be
			 able to pass safety standards for passenger vehicles set by the National
			 Highway Transportation Safety Administration; and
					(6)other plug-in
			 hybrid electric vehicle technology advances deemed necessary by the
			 Secretary.
					(c)AdvancementsPrizes
			 authorized under this section shall be awarded to the most significant advance
			 or advances that meet criteria established by the Secretary.
				(d)EligibilityTo
			 be eligible to win a prize under this section, an individual or entity—
					(1)shall have
			 complied with all the requirements prescribed by the Secretary;
					(2)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a citizen of, or an alien lawfully
			 admitted for permanent residence in, the United States; and
					(3)shall not be a
			 Federal entity, a Federal employee acting within the scope of his employment,
			 or an employee of a National Laboratory acting within the scope of his
			 employment.
					(e)JudgesThe
			 Secretary shall assemble a panel of qualified judges to select the winner or
			 winners on the basis of the criteria established under subsection (c). Judges
			 for each prize competition shall include individuals from outside the
			 Department of Energy, including from the private sector. A judge may
			 not—
					(1)have personal or
			 financial interests in, or be an employee, officer, director, or agent of, any
			 entity that is a registered participant in the prize competition for which he
			 or she will serve as a judge; or
					(2)have a familial or
			 financial relationship with an individual who is a registered participant in
			 the prize competition for which he or she will serve as a judge.
					(f)NonsubstitutionThe
			 program created under this section shall not be considered a substitute for
			 Federal research and development programs.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $50,000,000 for each of the fiscal
			 years 2008 through 2011, of which no more than $1,000,000 for any fiscal year
			 may be used for administrative expenses. Funds appropriated pursuant to this
			 subsection shall remain available until expended.
				(h)SunsetThe
			 authority to announce prize competitions under this section shall terminate on
			 September 30, 2017.
				
